
	

113 S662 IS: Trade Facilitation and Trade Enforcement Reauthorization Act of 2013
U.S. Senate
2013-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 662
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2013
			Mr. Baucus (for himself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reauthorize trade facilitation and trade enforcement
		  functions and activities, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Trade Facilitation and Trade
			 Enforcement Reauthorization Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Customs organization
					Subtitle A—Functions other than investigative functions
				
					Sec. 101. Establishment of U.S. Customs and Border Protection
				Agency; Commissioner.
					Sec. 102. Officers and employees.
					Sec. 103. Separate budget requests for U.S. Customs and Border
				Protection Agency.
					Sec. 104. Revolving fund.
					Sec. 105. Advances in foreign countries.
					Sec. 106. Advances for enforcement of customs
				provisions.
					Sec. 107. Certification of reason for advance.
					Sec. 108. Payments in foreign countries; claims for
				reimbursement.
					Sec. 109. Customs administration.
					Sec. 110. Personnel.
					Sec. 111. Authorization of appropriations.
					Subtitle B—Investigative functions
					Sec. 121. Establishment of U.S. Immigration and Customs
				Enforcement Agency.
					Sec. 122. Separate budget requests for U.S. Immigration and
				Customs Enforcement Agency.
					Sec. 123. Undercover investigative operations.
					Sec. 124. Authorization of appropriations.
					Subtitle C—Joint strategic plan on trade facilitation and
				trade enforcement
					Sec. 131. Joint strategic plan on trade facilitation and trade
				enforcement.
					TITLE II—Trade facilitation, trade enforcement, and
				transparency
					Subtitle A—Trade facilitation and transparency
					Sec. 201. Improving partnership programs.
					Sec. 202. Trade facilitation partnership program.
					Sec. 203. Centers of Excellence and Expertise.
					Sec. 204. Mutual recognition agreements.
					Sec. 205. Customs Operations Advisory Committee.
					Sec. 206. Automated Commercial Environment computer
				system.
					Sec. 207. International Trade Data System.
					Sec. 208. Electronic submission of public comments.
					Subtitle B—Trade enforcement
					Chapter 1—Commercial targeting
					Sec. 211. Commercial Targeting Division and National Targeting
				and Analysis Groups.
					Sec. 212. Annual illegal drug control law enforcement
				strategy.
					Sec. 213. Report on oversight of revenue protection and
				enforcement measures by the inspector general.
					Sec. 214. Report on security and revenue measures with respect
				to merchandise transported in bond.
					Sec. 215. Importer of record program.
					Chapter 2—Import health and safety
					Sec. 221. Interagency Import Safety Working Group.
					Sec. 222. Joint import safety rapid response plan.
					Sec. 223. Training.
					Chapter 3—Import-Related protection of intellectual property
				rights
					SUBCHAPTER A—National Intellectual Property Rights
				Coordination Center
					Sec. 231. National Intellectual Property Rights Coordination
				Center.
					SUBCHAPTER B—Amendments to the Tariff Act of
				1930
					Sec. 241. Provision to rights owners of information about and
				samples of merchandise suspected of infringing trademarks or
				copyrights.
					Sec. 242. Enforcement by the U.S. Customs and Border Protection
				Agency of works for which a copyright registration is pending.
					Sec. 243. Seizure of circumvention devices.
					SUBCHAPTER C—Other matters
					Sec. 251. Definition of intellectual property
				rights.
					Sec. 252. Joint strategic plan for the enforcement of
				intellectual property rights.
					Sec. 253. Personnel dedicated to the enforcement of
				intellectual property rights.
					Sec. 254. Training with respect to the enforcement of
				intellectual property rights.
					Sec. 255. Information for travelers regarding violations of
				intellectual property rights.
					Sec. 256. International cooperation and information
				sharing.
					Sec. 257. Sense of Congress regarding recordation
				process.
					Sec. 258. Report on intellectual property rights
				enforcement.
					Chapter 4—Coordination of trade enforcement
				priorities
					Sec. 261. Establishment of priority trade enforcement
				coordination centers.
					TITLE III—Evasion of antidumping and countervailing duty
				orders
					Sec. 301. Short title.
					Sec. 302. Procedures for investigating claims of evasion of
				antidumping and countervailing duty orders.
					Sec. 303. Annual report on prevention and investigation of
				evasion of antidumping and countervailing duty orders.
					TITLE IV—Miscellaneous provisions
					Sec. 401. Consultation on trade and customs revenue
				functions.
					Sec. 402. Drawback simplification.
					Sec. 403. Penalties for customs brokers.
					Sec. 404. Amendments to chapter 98 of the Harmonized Tariff
				Schedule of the United States.
					Sec. 405. Charter flights.
					Sec. 406. Pilot program to designate additional 24-hour
				commercial ports of entry.
					Sec. 407. Elimination of consumptive demand exception to
				prohibition on importation of goods made with convict labor, forced labor, or
				indentured labor; report.
					Sec. 408. Honey transshipment.
					Sec. 409. Contraband archaeological or ethnological
				materials.
					Sec. 410. De minimis value and entry under
				regulations.
					Sec. 411. Repeal of authority of U.S. Customs and Border
				Protection Agency to enter into certain reimbursable fee
				agreements.
				
			2.DefinitionsIn this Act:
			(1)Commercial operationsThe
			 term commercial operations, with respect to the U.S. Customs and
			 Border Protection Agency, means the operations described in section 1(c)(2) of
			 the Act of March 3, 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2071), as
			 amended by section 101 of this Act.
			(2)CommissionerThe term
			 Commissioner means the Commissioner of U.S. Customs and Border
			 Protection (as established under section 1 of the Act of March 3, 1927 (44
			 Stat. 1381, chapter 348; 19 U.S.C. 2071), as amended by section 101 of this
			 Act).
			(3)Customs Operations Advisory
			 CommitteeThe term
			 Customs Operations Advisory Committee means the Advisory Committee
			 established under section 205 of this Act or any successor committee.
			(4)Customs and trade laws of the United
			 StatesThe term customs
			 and trade laws of the United States includes the following:
				(A)The Tariff Act of 1930 (19 U.S.C. 1202 et
			 seq.).
				(B)Section 249 of the Revised Statutes (19
			 U.S.C. 3).
				(C)Section 2 of the Act of March 4, 1923 (42
			 Stat. 1453, chapter 251; 19 U.S.C. 6).
				(D)The Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2071 et seq.).
				(E)Section 13031 of the Consolidated Omnibus
			 Budget Reconciliation Act of 1985 (19 U.S.C. 58c).
				(F)Section 251 of the Revised Statutes (19
			 U.S.C. 66).
				(G)Section 1 of the Act of June 26, 1930 (46
			 Stat. 817, chapter 617; 19 U.S.C. 68).
				(H)The Foreign Trade Zones Act (19 U.S.C. 81a
			 et seq.).
				(I)Section 1 of the Act of March 2, 1911 (36
			 Stat. 965, chapter 191; 19 U.S.C. 198).
				(J)The Trade Act of 1974 (19 U.S.C. 2102 et
			 seq.).
				(K)The Trade Agreements Act of 1979 (19 U.S.C.
			 2501 et seq.).
				(L)The North American Free Trade Agreement
			 Implementation Act (19 U.S.C. 3301 et seq.).
				(M)The Uruguay Round Agreements Act (19 U.S.C.
			 3501 et seq.).
				(N)The Caribbean Basin Economic Recovery Act
			 (19 U.S.C. 2701 et seq.).
				(O)The Andean Trade Preference Act (19 U.S.C.
			 3201 et seq.).
				(P)The African Growth and Opportunity Act (19
			 U.S.C. 3701 et seq.).
				(Q)The Customs Enforcement Act of 1986 (Public
			 Law 99–570; 100 Stat. 3207–79).
				(R)The Customs and Trade Act of 1990 (Public
			 Law 101–382; 104 Stat. 629).
				(S)The Customs Procedural Reform and
			 Simplification Act of 1978 (Public Law 95–410; 92 Stat. 888).
				(T)The Trade Act of 2002 (Public Law 107–210;
			 116 Stat. 933).
				(U)The Convention on Cultural Property
			 Implementation Act (19 U.S.C. 2601 et seq.).
				(V)The Act of March
			 28, 1928 (45 Stat. 374, chapter 266; 19 U.S.C. 2077 et seq.)
				(W)The Act of August 7, 1939 (53 Stat. 1263,
			 chapter 566).
				(X)Any other
			 provision of law implementing a trade agreement.
				(Y)Any other provision of law vesting customs
			 revenue functions in the Secretary of the Treasury.
				(Z)Any other provision of law relating to
			 trade facilitation or trade enforcement that is administered by the U.S.
			 Customs and Border Protection Agency on behalf of any Federal agency that is
			 required to participate in the International Trade Data System.
				(AA)Any other provision of customs or trade law
			 administered by the U.S. Customs and Border Protection Agency or the U.S.
			 Immigration and Customs Enforcement Agency.
				(5)Customs revenue functionThe term customs revenue
			 function has the meaning given that term in section 415 of the Homeland
			 Security Act of 2002 (6 U.S.C. 215).
			(6)Private sector entityThe term private sector entity
			 means—
				(A)an importer;
				(B)an exporter;
				(C)a forwarder;
				(D)an air, sea, or land carrier or
			 shipper;
				(E)a contract logistics provider;
				(F)a customs broker; or
				(G)any other person (other than an employee of
			 a government) involved in the importation or exportation of merchandise into or
			 out of the United States.
				(7)Trade
			 enforcementThe term trade enforcement means the
			 enforcement of the customs and trade laws of the United States.
			(8)Trade
			 facilitationThe term trade facilitation refers to
			 policies and activities of the U.S. Customs and Border Protection Agency with
			 respect to facilitating the movement of merchandise into and out of the United
			 States in a manner that complies with the customs and trade laws of the United
			 States.
			(9)Trade Support NetworkThe term Trade Support Network
			 means the network of private sector entities that provide input on the
			 development of modernization projects of the U.S. Customs and Border Protection
			 Agency.
			ICustoms organization
			AFunctions other than investigative
			 functions 
				101.Establishment of U.S. Customs and Border
			 Protection Agency; Commissioner
					(a)In generalThe first section of the Act of March 3,
			 1927 (44 Stat. 1381, chapter 348; 19 U.S.C. 2071), is amended to read as
			 follows:
						
							1.Establishment of U.S. Customs and Border
				Protection Agency; Commissioner
								(a)Establishment of U.S. Customs and Border
				Protection AgencyThere is
				established in the Department of Homeland Security the U.S. Customs and Border
				Protection Agency.
								(b)Establishment of Commissioner of U.S.
				Customs and Border ProtectionThe head of the U.S. Customs and Border
				Protection Agency shall be a Commissioner of U.S. Customs and Border Protection
				(in this Act referred to as the Commissioner), who shall—
									(1)be appointed by the President, by and with
				the advice and consent of the Senate;
									(2)carry out the duties described in
				subsection (c); and
									(3)report directly to the Secretary of
				Homeland Security.
									(c)Duties
									(1)In generalThe duties of the Commissioner shall
				include—
										(A)coordinating and
				integrating the security, trade facilitation, and trade enforcement functions
				of the U.S. Customs and Border Protection Agency;
										(B)directing the administration of the
				commercial operations as described in paragraph (2) and the noncommercial
				operations of the Agency;
										(C)otherwise safeguarding the homeland
				security interests of the United States;
										(D)ensuring that the
				overall economic security of the United States is not diminished by efforts,
				activities, and programs aimed at securing the homeland (as defined in section
				2 of the Homeland Security Act of 2002 (6 U.S.C. 101)); and
										(E)carrying out the duties and powers
				prescribed by law and such other duties as the Secretary of Homeland Security
				or the Secretary of the Treasury, as appropriate, may assign.
										(2)Commercial operationsThe commercial operations of the U.S.
				Customs and Border Protection Agency shall include—
										(A)administering any customs revenue function
				(as defined in section 415 of the Homeland Security Act of 2002 (6 U.S.C.
				215));
										(B)coordinating efforts of the Department of
				Homeland Security with respect to trade facilitation and, as appropriate, trade
				enforcement;
										(C)coordinating with the Director of U.S.
				Immigration and Customs Enforcement with respect to—
											(i)investigations relating to trade
				enforcement; and
											(ii)the development and implementation of the
				joint strategic plan on trade facilitation and trade enforcement required under
				section 123A of the Customs and Trade Act of 1990;
											(D)coordinating, on behalf of the Department
				of Homeland Security, efforts among Federal agencies with respect to trade
				facilitation and, as appropriate, trade enforcement, including representing the
				Department of Homeland Security in interagency fora addressing such
				efforts;
										(E)coordinating the efforts of the U.S.
				Customs and Border Protection Agency with the efforts of customs authorities of
				foreign countries to facilitate international trade and enforce customs and
				trade laws;
										(F)collecting, assessing, and disseminating
				information as appropriate and in accordance with law, regarding cargo destined
				for the United States, to enhance trade facilitation and, as appropriate, trade
				enforcement; and
										(G)otherwise advising the Secretary of
				Homeland Security with respect to the development of policies associated with
				trade facilitation and, as appropriate, trade enforcement.
										(d)Consultations
									(1)Resource
				needsIn carrying out the duties described in subsection (c), the
				Commissioner shall consult with the Committee on Finance and Committee on
				Appropriations of the Senate and the Committee on Ways and Means and the
				Committee on Appropriations of the House of Representatives on a regular and
				timely basis regarding the resource needs of the U.S. Customs and Border
				Protection Agency to safeguard the economic security interests of the United
				States at land borders and ports of entry.
									(2)International
				negotiationsThe Commissioner shall consult with the Committee on
				Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives on a regular and timely basis regarding the status and
				substance of international negotiations relating to the customs and trade laws
				of the United States, or of foreign countries, in which personnel of the U.S.
				Customs and Border Protection Agency are participating.
									(3)Private sector
				inputIn carrying out the duties described in subsection (c), the
				Commissioner shall solicit and consider on a regular basis input from private
				sector entities, including the Customs Operations Advisory Committee, the Trade
				Support Network, and other entities affected by the efforts of the Federal
				Government relating to trade facilitation and trade enforcement, with respect
				to—
										(A)the
				implementation of new or amended customs and trade laws; and
										(B)the development,
				implementation, or revision of policies or regulations administered by the U.S.
				Customs and Border Protection Agency.
										(e)CompensationThe Commissioner shall be compensated at
				the rate of pay for level III of the Executive Schedule as provided in section
				5314 of title 5, United States Code.
								(f)Absence or disability of
				CommissionerThe Deputy
				Commissioner for Trade, appointed pursuant to section 2, shall act as
				Commissioner during the absence or disability of the Commissioner or in the
				event that the position of Commissioner is vacant.
								(g)DefinitionsIn this Act, the terms Customs
				Operations Advisory Committee, customs and trade laws of the
				United States, private sector entity, trade
				enforcement, trade facilitation, and Trade Support
				Network have the meanings given those terms in section 2 of the
				Trade Facilitation and Trade Enforcement
				Reauthorization Act of
				2013.
								.
					(b)Administrative continuityThe Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2071 et seq.), is amended by striking section 3 (19
			 U.S.C. 2073) and all that follows and inserting the following:
						
							3.Transfer of functions, assets, liabilities,
				and duties
								(a)In generalSection 411 of the Homeland Security Act of
				2002 (6 U.S.C. 211) is repealed, and the functions and associated personnel,
				assets, and liabilities, identified under such section 411 on the day before
				the date of the enactment of the Trade
				Facilitation and Trade Enforcement Reauthorization Act of 2013
				are transferred to the U.S. Customs and Border Protection Agency.
								(b)Continuation in officeThe individual serving as Commissioner of
				Customs in the Department of Homeland Security on the day before the date of
				the enactment of the Trade Facilitation and
				Trade Enforcement Reauthorization Act of 2013 may serve as the
				Commissioner of the U.S. Customs and Border Protection Agency established under
				section 1 until the earlier of—
									(1)the date on which that individual is no
				longer eligible to serve as Commissioner of Customs; or
									(2)the date on which an individual nominated
				by the President to be the Commissioner of U.S. Customs and Border Protection
				is confirmed by the
				Senate.
									.
					(c)Conforming amendments
						(1)Title 5Section 5314 of title 5, United States
			 Code, is amended by striking Commissioner of Customs, Department of
			 Homeland Security. and inserting Commissioner of U.S. Customs
			 and Border Protection, Department of Homeland Security..
						(2)Table of contentsThe table of contents for the Homeland
			 Security Act of 2002 is amended by striking the item relating to section 411
			 and inserting the following:
							
								
									Sec. 411.
				[Reserved].
								
								.
						102.Officers and employees
					(a)In generalSection 2 of the Act of March 3, 1927 (44
			 Stat. 1381, chapter 348; 19 U.S.C. 2072), is amended to read as follows:
						
							2.Deputy commissioners; trade advocate; other
				officers
								(a)Establishment of deputy
				commissioners
									(1)In
				generalThere shall be in the
				U.S. Customs and Border Protection Agency established under section 1 not more
				than 3 and not fewer than 2 deputy commissioners, each of whom shall report
				directly to the Commissioner.
									(2)Senior
				Executive Service positionThe position of a deputy commissioner
				established under paragraph (1) shall be a Senior Executive Service position
				(as defined in section 3132(a) of title 5, United States Code).
									(b)Deputy
				Commissioner for Trade
									(1)In
				generalOne of the deputy commissioners established under
				subsection (a)(1) shall be the Deputy Commissioner for Trade.
									(2)DutiesThe duties of the Deputy Commissioner for
				Trade shall include—
										(A)overseeing the commercial operations of the
				U.S. Customs and Border Protection Agency (as described in section
				1(c)(2));
										(B)overseeing the Office of Trade established
				under section 4 and the Office of International Affairs established under
				section 5;
										(C)overseeing the
				development and implementation of all policies and regulations administered by
				the Agency pursuant to the customs and trade laws of the United States;
										(D)coordinating the establishment of standards
				and policies for developing, delivering, and evaluating training programs for
				personnel of the Agency with responsibility for trade facilitation and trade
				enforcement;
										(E)overseeing the development and
				implementation of information technology, research, and communication
				functions, including automation and modernization strategies, that support the
				commercial operations of the Agency, including the implementation of the
				Automated Commercial Environment computer system authorized under section
				13031(f)(5) of the Consolidated Omnibus Budget and Reconciliation Act of 1985
				(19 U.S.C. 58c(f)(5)); and
										(F)overseeing the administration of the
				financial management activities of the Agency, including accounting, budgeting,
				procurement, logistics, financial systems, policy, planning, and audit
				oversight.
										(3)QualificationsAn
				individual appointed to be the Deputy Commissioner for Trade shall have a
				minimum of 10 years of professional experience in the operation of the customs
				and trade laws of the United States, not less than 3 of which shall involve
				either working with or for the private sector on matters relating to trade
				facilitation or trade enforcement.
									(4)Absence or disability of Deputy
				Commissioner for TradeThe
				Assistant Commissioner of the Office of Trade, established under section 4,
				shall act as the Deputy Commissioner for Trade during the absence or disability
				of the Deputy Commissioner for Trade or in the event that the position of
				Deputy Commissioner for Trade is vacant.
									(c)Trade
				advocate
									(1)Establishment
										(A)In
				generalThere shall be in the office of the Commissioner a Trade
				Advocate, who shall be appointed by and report directly to the
				Commissioner.
										(B)Senior
				Executive Service positionThe position of Trade Advocate shall be a
				Senior Executive Service position (as defined in section 3132(a) of title 5,
				United States Code).
										(2)DutiesThe
				duties of the Trade Advocate shall include—
										(A)developing and
				maintaining strategic communications with private sector entities and the
				public to enhance trade facilitation and trade enforcement;
										(B)serving as the
				primary liaison between the U.S. Customs and Border Protection Agency and
				private sector entities and the public with respect to the Agency’s trade
				facilitation and trade enforcement functions;
										(C)consulting with
				private sector entities, including the Customs Operations Advisory Committee
				and the Trade Support Network, for their input with respect to—
											(i)the development,
				implementation, and impact of policies and regulations administered by the
				Agency;
											(ii)the development
				of the joint strategic plan on trade facilitation and trade enforcement
				required under section 123A of the Customs and Trade Act of 1990;
											(iii)the assessment
				of the effectiveness of the trade facilitation and trade enforcement activities
				of the Agency;
											(iv)trade
				modernization activities, including the development and implementation of the
				Automated Commercial Environment computer system authorized under section
				13031(f)(5) of the Consolidated Omnibus Budget and Reconciliation Act of 1985
				(19 U.S.C. 58c(f)(5)) and support for the establishment of the International
				Trade Data System under the oversight of the Department of the Treasury
				pursuant to section 411(d) of the Tariff Act of 1930 (19 U.S.C.
				1411(d));
											(v)the
				identification of private sector resources and capabilities that will
				supplement the trade facilitation and trade enforcement activities of the
				Agency;
											(D)advising the
				Commissioner with respect to the consultations described in subparagraph
				(C);
										(E)promoting
				existing public-private partnerships and developing new public-private
				partnerships to enhance the trade facilitation and trade enforcement activities
				of the Agency; and
										(F)otherwise
				consulting with private sector entities and the public as directed by the
				Commissioner or by law.
										(3)QualificationsAn
				individual appointed to be the Trade Advocate shall have a minimum of 10 years
				of professional experience working with the customs and trade laws of the
				United States, not less than 3 of which shall have been spent working in the
				private sector.
									(4)Elimination of
				Office of Trade Relations
										(A)TransferNot
				later than 30 days after the date of the enactment of the
				Trade Facilitation and Trade Enforcement
				Reauthorization Act of 2013, the Secretary of Homeland Security
				shall transfer the assets, functions, personnel, and liabilities of the Office
				of Trade Relations of the U.S. Customs and Border Protection Agency to the
				Trade Advocate established under paragraph (1).
										(B)EliminationNot
				later than 30 days after the date of the enactment of the
				Trade Facilitation and Trade Enforcement
				Reauthorization Act of 2013, the Office of Trade Relations shall
				be abolished.
										(C)Limitation on
				fundsNo funds appropriated to the Agency or the Department of
				Homeland Security may be used to transfer the assets, functions, personnel, and
				liabilities of the Office of Trade Relations to an office or official other
				than the Trade Advocate established under paragraph (1).
										(d)Other
				officersThe Commissioner may
				appoint such other officers as are necessary to manage the individual offices
				within the U.S. Customs and Border Protection Agency. Any appointment of
				personnel under this subsection shall be subject to the provisions of the civil
				service laws, and the salaries shall be fixed in accordance with chapter 51 and
				subchapter III of chapter 53 of title 5, United States
				Code.
								.
					(b)Trade offices and functionsThe Act of March 3, 1927 (44 Stat. 1381,
			 chapter 348; 19 U.S.C. 2071 et seq.), is amended by adding at the end the
			 following:
						
							4.Office of Trade
								(a)Establishment of Office of
				TradeThere shall be in the
				U.S. Customs and Border Protection Agency an Office of Trade, which shall be
				headed by an Assistant Commissioner for Trade.
								(b)Transfer of assets, function, and
				personnel; elimination of offices
									(1)Office of International Trade
										(A)TransferNot later than 30 days after the date of
				the enactment of the Trade Facilitation and
				Trade Enforcement Reauthorization Act of 2013, the Secretary of
				Homeland Security shall transfer the assets, functions, personnel, and
				liabilities of the Office of International Trade to the Office of Trade
				established under subsection (a).
										(B)EliminationNot later than 30 days after the date of
				the enactment of the Trade Facilitation and
				Trade Enforcement Reauthorization Act of 2013, the Office of
				International Trade shall be abolished.
										(C)Limitation on fundsNo funds appropriated to the U.S. Customs
				and Border Protection Agency or the Department of Homeland Security may be used
				to transfer the assets, functions, personnel, and liabilities of the Office of
				International Trade to an office other than the Office of Trade established
				under subsection (a).
										(D)Office of
				International Trade definedIn this paragraph, the term
				Office of International Trade means the Office of International
				Trade established under subsection (d) of section 2 of this Act, as added by
				section 402 of the Security and Accountability for Every Port Act of 2006
				(Public Law 109–347; 120 Stat. 1924), and as in effect on the day before the
				date of the enactment of the Trade
				Facilitation and Trade Enforcement Reauthorization Act of
				2013.
										(2)Other transfers
										(A)In generalThe Commissioner is authorized to transfer
				any other assets, functions, or personnel within the U.S. Customs and Border
				Protection Agency to the Office of Trade established under subsection
				(a).
										(B)Congressional notificationNot less than 90 days prior to the transfer
				of assets, functions, or personnel under subparagraph (A), the Commissioner
				shall notify the Committee on Finance of the Senate and the Committee on Ways
				and Means of the House of Representatives of the specific assets, functions, or
				personnel to be transferred, and the reason for the transfer.
										(c)Assistant Commissioner for Trade
									(1)Appointment
										(A)In
				generalThe Commissioner
				shall appoint an Assistant Commissioner for Trade who shall—
											(i)be the head of the Office of Trade;
				and
											(ii)report to the Deputy Commissioner for Trade
				of the U.S. Customs and Border Protection Agency.
											(B)Senior
				Executive Service positionThe position of Assistant Commissioner for
				Trade shall be a Senior Executive Service position (as defined in section
				3132(a) of title 5, United States Code).
										(2)QualificationsAn individual appointed to be the Assistant
				Commissioner for Trade shall have a minimum of 10 years of professional
				experience in the operation of the customs and trade laws of the United States,
				not less than 3 of which shall involve either working with or for the private
				sector on matters relating to trade facilitation or trade enforcement.
									(3)DutiesThe duties of the Assistant Commissioner
				for Trade shall include—
										(A)directing the development and
				implementation, pursuant to the customs and trade laws of the United States, of
				policies and regulations administered by the U.S. Customs and Border Protection
				Agency;
										(B)advising the Deputy Commissioner for Trade
				with respect to the impact on trade facilitation and trade enforcement of any
				policy or regulation otherwise proposed or administered by the Agency;
										(C)cooperating with the Assistant Commissioner
				for Field Operations with respect to the trade facilitation and trade
				enforcement activities of the Agency carried out at the land borders and ports
				of entry of the United States;
										(D)directing the development and
				implementation of matters relating to the priority trade issues identified by
				the Commissioner in the joint strategic plan on trade facilitation and trade
				enforcement required under section 123A of the Customs and Trade Act of
				1990;
										(E)otherwise advising the Commissioner with
				respect to the development and implementation of the joint strategic
				plan;
										(F)directing the trade enforcement activities
				of the Agency, including the activities of the National Targeting and Analysis
				Groups established under section 211 of the Trade Facilitation and Trade Enforcement Reauthorization
				Act of 2013;
										(G)overseeing the trade modernization
				activities of the Agency, including the development and implementation of the
				Automated Commercial Environment computer system authorized under section
				13031(f)(5) of the Consolidated Omnibus Budget and Reconciliation Act of 1985
				(19 U.S.C. 58c(f)(5)) and support for the establishment of the International
				Trade Data System under the oversight of the Department of the Treasury
				pursuant to section 411(d) of the Tariff Act of 1930 (19 U.S.C.
				1411(d));
										(H)directing the administration of customs
				revenue functions as otherwise provided by law or delegated by the
				Commissioner; and
										(I)preparing an annual report to be submitted
				to the Committee on Finance of the Senate and the Committee on Ways and Means
				of the House of Representatives not later than March 1 of each calendar year
				that includes—
											(i)a summary of the changes to customs
				policies and regulations adopted by the Agency during the preceding calendar
				year; and
											(ii)a description of the public vetting and
				interagency consultation that occurred with respect to each such change.
											(4)Continuation in
				officeThe individual serving as the Assistant Commissioner of
				the Office of International Trade on the day before the date of the enactment
				of the Trade Facilitation and Trade
				Enforcement Reauthorization Act of 2013 may serve as the
				Assistant Commissioner for Trade on or after such date of enactment, at the
				discretion of the Commissioner.
									5.Office of
				International Affairs
								(a)Establishment
				of Office of International AffairsThere shall be in the U.S. Customs and
				Border Protection Agency an Office of International Affairs, which shall be
				headed by an Assistant Commissioner for International Affairs.
								(b)Assistant
				Commissioner for International Affairs
									(1)Appointment
										(A)In
				generalThe Commissioner shall appoint an Assistant Commissioner
				for International Affairs who shall—
											(i)be the head of
				the Office of International Affairs; and
											(ii)report to the
				Deputy Commissioner for Trade of the U.S. Customs and Border Protection
				Agency.
											(B)Senior
				Executive Service positionThe position of Assistant Commissioner for
				International Affairs shall be a Senior Executive Service position (as defined
				in section 3132(a) of title 5, United States Code).
										(2)QualificationsAn
				individual appointed to be the Assistant Commissioner for International Affairs
				shall have a minimum of 10 years of professional experience in the operation of
				the customs and trade laws of the United States, not less than 3 of which shall
				involve either working with or for the private sector on matters relating to
				trade facilitation or trade enforcement.
									(3)DutiesThe
				duties of the Assistant Commissioner for International Affairs shall
				include—
										(A)coordinating the
				initiatives, programs, and activities of the U.S. Customs and Border Protection
				Agency in foreign countries, including employees of the Agency in foreign
				countries;
										(B)advising the
				Commissioner with respect to matters arising in the World Customs Organization
				and, if appropriate, the World Trade Organization and other international
				organizations;
										(C)ensuring that the
				policies and regulations of the Agency are consistent with the obligations of
				the United States pursuant to international agreements;
										(D)coordinating with
				other Federal agencies on international efforts to enhance trade facilitation
				and trade enforcement by the Agency;
										(E)coordinating with
				the customs authorities of foreign countries with respect to trade facilitation
				and, as appropriate, trade enforcement; and
										(F)providing
				training and capacity building to customs authorities of foreign
				countries.
										(4)Continuation in
				officeThe individual serving as the Assistant Commissioner of
				the Office of International Affairs on the day before the date of the enactment
				of the Trade Facilitation and Trade
				Enforcement Reauthorization Act of 2013 may serve as the
				Assistant Commissioner for International Affairs on or after such date of
				enactment, at the discretion of the Commissioner.
									6.Coordination between the Assistant
				Commissioner for Trade and the Assistant Commissioner for Field
				OperationsTo advance the
				security, trade facilitation, and trade enforcement missions of the U.S.
				Customs and Border Protection Agency, the Commissioner shall ensure that the
				Assistant Commissioner for Trade and the Assistant Commissioner for Field
				Operations of the Agency work together on—
								(1)trade
				facilitation and trade enforcement activities at United States ports of
				entry;
								(2)operational
				training of personnel within the Office of Field Operations at United States
				ports of entry to administer trade facilitation and trade enforcement
				activities;
								(3)evaluating the
				operational effectiveness of the trade facilitation and trade enforcement
				activities at United States ports of entry by personnel of the Office of Field
				Operations;
								(4)cooperating with
				the Trade Advocate established under section 2(c) to ensure that any
				information received from private sector entities regarding the trade
				facilitation and trade enforcement activities of the Agency is
				considered;
								(5)ensuring the
				uniform administration and implementation among United States ports of entry of
				new or revised customs and trade laws, policies, or regulations related to the
				trade facilitation and trade enforcement activities of the Agency;
								(6)implementing the
				operational provisions of the joint strategic plan on trade facilitation and
				trade enforcement required under section 123A of the Customs and Trade Act of
				1990 related to the trade facilitation and trade enforcement activities of the
				Agency at United States ports of entry;
								(7)in cooperation
				with the Office of International Affairs established under section 5, ensuring
				that trade facilitation and trade enforcement activities comply with
				obligations of the United States pursuant to international agreements;
								(8)ensuring the
				prompt collection of available data regarding cargo that violates the customs
				and trade laws of the United States, and the prompt issuance of Trade Alerts
				pursuant to section 211 of the Trade
				Facilitation and Trade Enforcement Reauthorization Act of 2013;
				and
								(9)otherwise
				overseeing the trade facilitation and trade enforcement activities of personnel
				within the Office of Field Operations at United States ports of entry.
								7.Establishment of
				Trade Facilitation and Trade Enforcement Division in Office of Field
				Operations; Division personnel
								(a)EstablishmentThere
				is established in the Office of Field Operations of the U.S. Customs and Border
				Protection Agency a Trade Facilitation and Trade Enforcement Division.
								(b)Division
				personnel
									(1)Headquarters personnelThe Commissioner shall assign sufficient
				personnel to operate the Trade Facilitation and Trade Enforcement Division in
				the Office of Field Operations established under subsection (a).
									(2)Commercial enforcement officers
										(A)In generalNot later than 180 days after the date of
				the enactment of the Trade Facilitation and
				Trade Enforcement Reauthorization Act of 2013, the Commissioner
				shall designate and dedicate within the Office of Field Operations not fewer
				than 40 commercial enforcement officers.
										(B)AssignmentThe Commissioner shall assign the
				commercial enforcement officers authorized under this subsection among the 40
				United States ports of entry that experienced the highest volume of trade
				during fiscal year 2013.
										(C)DutiesThe duties of a commercial enforcement
				officer shall be—
											(i)to supervise all trade enforcement
				activities of personnel of the Office of Field Operations at the port of entry
				to which the commercial enforcement officer has been assigned;
											(ii)to coordinate with the Office of Trade all
				trade enforcement activities at that port of entry;
											(iii)to direct the training of personnel at that
				port of entry to effectuate the trade enforcement activities of the Office of
				Field Operations; and
											(iv)to otherwise conduct trade enforcement
				activities at that port of entry.
											8.Customs
				Facilitation and Enforcement Interagency Committee
								(a)EstablishmentThe
				Commissioner shall establish a Customs Facilitation and Enforcement Interagency
				Committee (in this section referred to as the Committee) to
				improve coordination and collaboration among Federal agencies with respect to
				trade facilitation and trade enforcement.
								(b)FunctionsThe
				functions of the Committee shall include—
									(1)advising the
				Commissioner with respect to policies or regulations of the U.S. Customs and
				Border Protection Agency that may significantly affect—
										(A)the trade
				facilitation and trade enforcement missions of the Agency; or
										(B)the international
				trade policy, trade commitments, or trade competitiveness of the United
				States;
										(2)consulting with
				the Commissioner with respect to the development and implementation of policies
				of agencies that are represented on the Committee that significantly affect the
				trade facilitation and trade enforcement missions of the Agency;
									(3)reviewing
				recommendations of and addressing concerns identified by the Customs
				Facilitation and Enforcement Review Group established under subsection (d);
				and
									(4)such other
				functions as are agreed on by the Commissioner and the members of the
				Committee.
									(c)MembershipThe
				members of the Committee shall be the following:
									(1)The
				Commissioner.
									(2)The Deputy
				Commissioner for Trade of the U.S. Customs and Border Protection Agency.
									(3)The Assistant
				Secretary for Tax Policy of the Department of the Treasury.
									(4)The Administrator
				of the Animal and Plant Health Inspection Service of the Department of
				Agriculture.
									(5)The Director of
				the Bureau of Alcohol, Tobacco, Firearms, and Explosives of the Department of
				Justice.
									(6)The Chairman of
				the Consumer Product Safety Commission.
									(7)The Administrator
				of the Environmental Protection Agency.
									(8)The Commissioner
				of Food and Drugs of the Department of Health and Human Services.
									(9)The Administrator
				of the Food Safety and Inspection Service of the Department of
				Agriculture.
									(10)The Director of
				U.S. Immigration and Customs Enforcement of the Department of Homeland
				Security.
									(11)The
				Administrator of the National Highway Traffic Safety Administration of the
				Department of Transportation.
									(12)The Assistant
				Administrator for Fisheries of the National Oceanic and Atmospheric
				Administration of the Department of Commerce.
									(13)The Under
				Secretary for International Trade of the Department of Commerce.
									(14)A Deputy United
				States Trade Representative.
									(15)Senior officials
				of such other Federal agencies as the Commissioner determines
				appropriate.
									(d)Customs
				Facilitation and Enforcement Review Group
									(1)EstablishmentThe
				Committee shall establish a Customs Facilitation and Enforcement Review Group
				(in this subsection referred to as the Review Group) as a
				subordinate body of the Committee.
									(2)MembershipThe
				members of the Review Group shall be—
										(A)the Deputy
				Commissioner for Trade of the U.S. Customs and Border Protection Agency or
				another senior official of the Agency designated by the Commissioner, who shall
				serve as chairperson of the Review Group; and
										(B)a senior official
				of each agency represented on the Committee.
										(3)MeetingsThe
				Deputy Commissioner for Trade shall convene the Review Group as needed to carry
				out the functions of the Review Group under paragraph (4) and any other duties
				assigned to the Review Group by the Committee.
									(4)FunctionsThe
				functions of the Review Group shall include—
										(A)reviewing, and
				advising the Committee with respect to, proposed policies, procedures,
				regulations, and activities of the U.S. Customs and Border Protection Agency
				that may significantly affect—
											(i)the trade
				facilitation and trade enforcement missions of the Agency; or
											(ii)the
				international trade policy, trade commitments, or trade competitiveness of the
				United States;
											(B)advising the
				Committee with respect to the development and implementation of policies,
				procedures, regulations, and activities of agencies represented on the
				Committee that significantly affect the trade facilitation and trade
				enforcement missions of the Agency; and
										(C)such other
				functions as the Committee may
				direct.
										.
					(c)Conforming amendmentSection 5315 of title 5, United States
			 Code, is amended by adding at the end the following:
						Deputy Commissioners of U.S. Customs
			 and Border Protection, Department of Homeland Security (3)..
						(d)Conforming
			 repealSection 650 of the Tariff Act of 1930 (19 U.S.C. 1650) is
			 repealed.
					103.Separate budget requests for U.S. Customs
			 and Border Protection Agency
					(a)In generalThe President shall include in each budget
			 transmitted to Congress under section 1105 of title 31, United States Code, two
			 separate budget requests for the U.S. Customs and Border Protection
			 Agency—
						(1)one for the commercial operations of the
			 Agency; and
						(2)one for the noncommercial operations of the
			 Agency.
						(b)Repeal
						(1)In generalSection 414 of the Homeland Security Act of
			 2002 (6 U.S.C. 214) is repealed.
						(2)Conforming amendmentThe table of contents for the Homeland
			 Security Act of 2002 is amended by striking the item relating to section 414
			 and inserting the following:
							
								
									Sec. 414.
				[Reserved].
								
								.
						104.Revolving
			 fundThe matter under the
			 heading revolving fund, bureau of customs in the
			 Treasury and Post Office Departments Appropriation Act, 1950 (63 Stat. 360,
			 chapter 286; 19 U.S.C. 2074), is amended by striking United States
			 Customs Service and inserting U.S. Customs and Border Protection
			 Agency.
				105.Advances in foreign countriesThe matter under the heading
			 Bureau of
			 Customs in the Treasury Department Appropriation Act
			 1940 (53 Stat. 660, chapter 115; 19 U.S.C. 2076) is amended in the last proviso
			 by striking Bureau of Customs and inserting U.S. Customs
			 and Border Protection Agency or the U.S. Immigration and Customs Enforcement
			 Agency.
				106.Advances for enforcement of customs
			 provisionsSection 2 of the
			 Act of March 28, 1928 (45 Stat. 374, chapter 266; 19 U.S.C. 2077), is amended
			 to read as follows:
					
						2.Advances for enforcement of customs
				provisionsThe Commissioner of
				U.S. Customs and Border Protection and the Director of U.S. Immigration and
				Customs Enforcement, with the approval of the Secretary of Homeland Security
				and the Secretary of the Treasury, are each authorized to direct the advance of
				funds by the Fiscal Service of the Department of the Treasury in connection
				with the enforcement of the customs and trade laws of the United States (as
				defined in section 2 of the Trade
				Facilitation and Trade Enforcement Reauthorization Act of
				2013).
						.
				107.Certification of reason for
			 advanceSection 3 of the Act
			 of March 28, 1928 (45 Stat. 374, chapter 266; 19 U.S.C. 2078), is amended by
			 striking Commissioner of Customs and inserting
			 Commissioner of U.S. Customs and Border Protection or the Director of
			 U.S. Immigration and Customs Enforcement.
				108.Payments in foreign countries; claims for
			 reimbursementSection 4 of the
			 Act of March 28, 1928 (45 Stat. 374, chapter 266; 19 U.S.C. 2079), is amended
			 to read as follows:
					
						4.Payments in foreign countries; claims for
				reimbursementThe provisions
				of this Act shall not affect payments made for the U.S. Customs and Border
				Protection Agency or the U.S. Immigration and Customs Enforcement Agency in
				foreign countries, or the right of any officer or employee of either such
				Agency to claim reimbursement for personal funds expended in connection with
				the enforcement of the customs and trade laws of the United States (as defined
				in section 2 of the Trade Facilitation and
				Trade Enforcement Reauthorization Act of
				2013).
						.
				109.Customs administrationSection 113 of the Customs and Trade Act of
			 1990 (19 U.S.C. 2082) is amended to read as follows:
					
						113.Customs Administration
							(a)In generalThe Commissioner of U.S. Customs and Border
				Protection and the Director of U.S. Immigration and Customs Enforcement each
				shall—
								(1)develop and implement accounting systems
				that accurately determine and report the allocation of the personnel and other
				resources of the U.S. Customs and Border Protection Agency and the U.S.
				Immigration and Customs Enforcement Agency among the various operational
				functions of each Agency, such as merchandise processing, passenger processing,
				drug enforcement, trade facilitation, and trade enforcement; and
								(2)develop and implement periodic labor
				distribution surveys of major workforce activities within the U.S. Customs and
				Border Protection Agency and the U.S. Immigration and Customs Enforcement
				Agency to determine the cost of the various operational functions of each
				Agency and the extent to which the costs of one Agency are covered by the other
				Agency.
								(b)Survey
				reportsNot later than one
				year after the date of the enactment of the Trade Facilitation and Trade Enforcement Reauthorization
				Act of 2013, the Commissioner of U.S. Customs and Border
				Protection and the Director of U.S. Immigration and Customs Enforcement shall
				each submit to the Committee on Finance of the Senate and the Committee on Ways
				and Means of the House of Representatives a report on the results of the first
				surveys implemented under subsection
				(a)(2).
							.
				110.Personnel
					(a)In generalSubsection (a) of section 401 of the
			 Security and Accountability for Every Port Act of 2006 (6 U.S.C. 115) is
			 amended to read as follows:
						
							(a)Director of Trade Policy
								(1)In generalThere shall be in the Office of Policy of
				the Department of Homeland Security a Director of Trade Policy, who
				shall—
									(A)coordinate with the Commissioner of U.S.
				Customs and Border Protection and the Director of U.S. Immigration and Customs
				Enforcement to ensure that the economic security interests of the United States
				associated with international trade, including trade facilitation and trade
				enforcement (as defined in section 2 of the Trade Facilitation and Trade Enforcement Reauthorization
				Act of 2013), are considered in the development and
				implementation of policies within the Department of Homeland Security;
									(B)engage with law enforcement and customs
				authorities of foreign countries and private sector entities to build on
				existing efforts to develop, strengthen, and implement international standards
				for securing key systems of the global economy and more effectively
				facilitating trade; and
									(C)submit to the Committee on Finance of the
				Senate and the Committee on Ways and Means of the House of Representatives, not
				later than December 15 of each year, a report describing how the Department of
				Homeland Security accounted for the economic security interests of the United
				States associated with international trade, including trade facilitation and
				trade enforcement, in developing and implementing policies during the preceding
				fiscal year.
									(2)QualificationsThe Director of Trade Policy shall have
				significant experience in the development, operation, or administration of the
				customs and trade laws of the United States (as defined in section 2 of the
				Trade Facilitation and Trade Enforcement
				Reauthorization Act of
				2013).
								.
					(b)New personnelSubsection (c) of section 412 of the
			 Homeland Security Act of 2002 (6 U.S.C. 212(c)) is amended to read as
			 follows:
						
							(c)New personnelNot later than 90 days after the date of
				the enactment of the Trade Facilitation and
				Trade Enforcement Reauthorization Act of 2013, the Secretary of
				the Treasury shall designate and dedicate not fewer than 5 and not more than 20
				full-time equivalent personnel to work exclusively with the Deputy Assistant
				Secretary of the Treasury for Tax, Trade, and Tariff Policy in the performance
				and oversight of customs revenue
				functions.
							.
					111.Authorization of appropriations
					(a)In generalSection 301 of the Customs Procedural
			 Reform and Simplification Act of 1978 (19 U.S.C. 2075) is amended—
						(1)by redesignating subsection (h) as
			 subsection (i); and
						(2)by striking subsections (a) through (g) and
			 inserting the following:
							
								(a)In general
									(1)Fiscal year 2014 and each fiscal year
				thereafterFor fiscal year
				2014 and each fiscal year thereafter, there are authorized to be appropriated
				to the Department of Homeland Security for the U.S. Customs and Border
				Protection Agency only such sums as may hereafter be authorized by law.
									(2)Requirement for authorizationThe authorization of appropriations for the
				U.S. Customs and Border Protection Agency for fiscal year 2014 and each fiscal
				year thereafter shall specify—
										(A)the amount authorized for the fiscal year
				for the salaries and expenses of the Agency in conducting commercial operations
				(as described in section 1(c)(2) of the Act of March 3, 1927 (44 Stat. 1381,
				chapter 348; 19 U.S.C. 2071)); and
										(B)the amount authorized for the fiscal year
				for the salaries and expenses of the Agency for noncommercial
				operations.
										(b)Authorization of
				appropriationsThere are
				authorized to be appropriated for the salaries and expenses of the U.S. Customs
				and Border Protection Agency that are incurred in commercial operations such
				sums as are necessary for fiscal years 2014 through 2018.
								(c)Customs user fee accountThe monies authorized to be appropriated
				pursuant to subsection (b) for any fiscal year, except for such sums as may be
				necessary for the salaries and expenses of the U.S. Customs and Border
				Protection Agency that are incurred in connection with the processing of
				merchandise that is exempt from the fees imposed pursuant to paragraphs (9) and
				(10) of section 13031(a) of the Consolidated Omnibus Budget Reconciliation Act
				of 1985 (19 U.S.C. 58c(a)), shall be appropriated from the Customs User Fee
				Account.
								(d)Mandatory 10-Day defermentNo part of the funds appropriated pursuant
				to subsection (a) for any fiscal year may be used to provide less time for the
				collection of estimated duties than the 10-day deferment procedure in effect on
				January 1, 1981.
								(e)Overtime pay limitations;
				waiverNo part of the funds
				appropriated pursuant to subsection (a) for any fiscal year may be used for
				administrative expenses to pay any employee of the U.S. Customs and Border
				Protection Agency overtime pay in an amount exceeding $35,000 unless the
				Secretary of Homeland Security, or the designee of the Secretary, determines on
				an individual basis that payment of overtime pay to such employee in an amount
				exceeding $35,000 is necessary for national security purposes, to prevent
				excessive costs, or to meet emergency requirements of the Agency.
								(f)Pay comparability
				authorizationFor fiscal year
				2014 and each fiscal year thereafter, there are authorized to be appropriated
				to the Department of Homeland Security for salaries of the U.S. Customs and
				Border Protection Agency such additional sums as may be provided by law to
				reflect pay rate changes made in accordance with subchapter I of chapter 53 of
				title 5, United States Code.
								(g)Use of savings resulting from
				administrative consolidationsIf savings in salaries and expenses result
				from the consolidation of administrative functions within the U.S. Customs and
				Border Protection Agency, the Commissioner of U.S. Customs and Border
				Protection shall apply the savings, to the extent the savings are not needed to
				meet emergency requirements of the Agency, to strengthening the commercial
				operations of the Agency.
								(h)Allocation of resources; report to
				congressional committeesThe
				Commissioner of U.S. Customs and Border Protection shall notify the Committee
				on Finance of the Senate and the Committee on Ways and Means of the House of
				Representatives at least 180 days prior to taking any action that would—
									(1)result in any significant reduction in
				force of employees of the U.S. Customs and Border Protection Agency other than
				by means of attrition;
									(2)result in any significant reduction in
				hours of operation or services rendered at any office of the Agency or any
				United States port of entry;
									(3)eliminate or relocate any office of the
				Agency;
									(4)eliminate any United States port of entry;
				or
									(5)significantly reduce the number of
				employees assigned to any office or any function of the
				Agency.
									.
						(b)Resource optimization modelSubsection (i) of section 301 of the
			 Customs Procedural Reform and Simplification Act of 1978, as redesignated by
			 subsection (a), is amended by striking Resource Allocation Model
			 each place it appears in the text and in the heading and inserting
			 Resource Optimization Model.
					(c)Conforming amendments
						(1)In generalSubsection (c) of section 5 of the Act of
			 February 13, 1911 (36 Stat. 901, chapter 46; 19 U.S.C. 267), is amended to read
			 as follows:
							
								(c)Limitations
									(1)Fiscal year capThe aggregate of overtime pay under
				subsection (a) (including commuting compensation under subsection (a)(2)(B))
				and premium pay under subsection (b) that an employee of the U.S. Customs and
				Border Protection Agency may be paid in any fiscal year may not exceed $35,000
				unless the Secretary of Homeland Security, or the designee of the Secretary,
				determines on an individual basis that payment of overtime pay to such employee
				in an amount exceeding $35,000 is necessary for national security purposes, to
				prevent excessive costs, or to meet emergency requirements of the
				Agency.
									(2)Exclusivity of pay under this
				sectionAn employee of the
				Agency who receives overtime pay under subsection (a), or premium pay under
				subsection (b) for time worked, may not receive pay or other compensation for
				that work under any other provision of
				law.
									.
						(2)Basic paySection 8331(3)(G) of title 5, United
			 States Code, is amended—
							(A)by striking a customs
			 officer and all that follows through 1911) and inserting
			 an employee of the U.S. Customs and Border Protection
			 Agency;
							(B)by striking subsection (a) of such
			 section 5 and inserting subsection (c) of section 5 of the Act
			 of February 13, 1911 (36 Stat. 901, chapter 46; 19 U.S.C. 267);
			 and
							(C)by striking customs officers
			 and inserting such employees.
							BInvestigative functions
				121.Establishment of U.S. Immigration and
			 Customs Enforcement Agency
					(a)In generalSection 442 of the Homeland Security Act of
			 2002 (6 U.S.C. 252) is amended to read as follows:
						
							442.Establishment of U.S. Immigration and
				Customs Enforcement Agency; Director
								(a)Establishment of agencyThere shall be in the Department of
				Homeland Security an agency to be known as the U.S. Immigration and Customs
				Enforcement Agency.
								(b)Establishment of Director
									(1)In generalThe head of the U.S. Immigration and
				Customs Enforcement Agency shall be a Director of U.S. Immigration and Customs
				Enforcement (in this section referred to as the Director), who
				shall—
										(A)be appointed by the President, by and with
				the advice and consent of the Senate;
										(B)carry out the duties and powers described
				in subsection (c), prescribed by law, and prescribed by the Secretary of
				Homeland Security;
										(C)report directly to the Secretary of
				Homeland Security; and
										(D)have a minimum of 5 years professional
				experience in law enforcement, and a minimum of 5 years of management
				experience.
										(2)Committee referralAs an exercise of the rulemaking power of
				the Senate, any nomination for Director shall be referred to the Committee on
				Finance. If the Committee on Finance has not reported such nomination at the
				close of the 30th day after its referral to such Committee, the Committee shall
				be automatically discharged from further consideration of such nomination and
				such nomination shall be referred to the Committee on the Judiciary.
									(3)CompensationThe
				Director shall be compensated at the rate of pay for level III of the Executive
				Schedule as provided in section 5314 of title 5, United States Code.
									(c)Duties of DirectorThe duties of the Director shall
				include—
									(1)establishing and overseeing the
				administration of policies with respect to functions—
										(A)performed under the detention and removal
				program, the intelligence program, and the investigations program that were
				transferred to the Under Secretary for Border and Transportation Security by
				section 441 and delegated to the Assistant Secretary for U.S. Immigration and
				Customs Enforcement on the day before the date of the enactment of the
				Trade Facilitation and Trade Enforcement
				Reauthorization Act of 2013; and
										(B)otherwise vested in the Assistant Secretary
				on the day before such date of enactment;
										(2)advising the Secretary with respect to any
				policy or operation of the U.S. Immigration and Customs Enforcement Agency that
				may affect the U.S. Citizenship and Immigration Services established under
				subtitle E, including potentially conflicting policies and operations;
									(3)conducting and coordinating investigations
				of violations of the customs and trade laws of the United States (as defined in
				section 2 of the Trade Facilitation and Trade
				Enforcement Reauthorization Act of 2013) and, when appropriate,
				referring alleged violations of such laws for criminal prosecution;
									(4)coordinating efforts with law enforcement
				and customs authorities of foreign countries to investigate violations of
				customs and trade laws; and
									(5)coordinating with the Commissioner of U.S.
				Customs and Border Protection with respect to investigations of violations of
				the customs and trade laws of the United States and ensuring the development
				and implementation of the joint strategic plan on trade facilitation and trade
				enforcement required under section 123A of the Customs and Trade Act of
				1990.
									(d)Deputy directorThe Director is authorized to appoint, in
				the U.S. Immigration and Customs Enforcement Agency established under
				subsection (a), one Deputy Director who shall assist the Director in the
				management of the Agency and who shall act for the Director during the absence
				or disability of the Director or in the event that the position of Director is
				vacant.
								(e)Additional officersThe Director may appoint such officers as
				are necessary to manage the individual offices within the U.S. Immigration and
				Customs Enforcement Agency.
								(f)Program To Collect information relating to
				foreign studentsThe Director
				shall be responsible for administering the program to collect information
				relating to nonimmigrant foreign students and other exchange program
				participants described in section 641 of the Illegal Immigration Reform and
				Immigrant Responsibility Act of 1996 (8 U.S.C. 1372), including the Student and
				Exchange Visitor Information System established pursuant to that section, and
				shall use such information to carry out the enforcement functions of the U.S.
				Immigration and Customs Enforcement Agency.
								(g)Chief of policy and strategy
									(1)In generalThere shall be a position of Chief of
				Policy and Strategy for the U.S. Immigration and Customs Enforcement
				Agency.
									(2)FunctionsIn consultation with personnel in local
				offices of the Agency, the Chief of Policy and Strategy shall be responsible
				for—
										(A)making policy recommendations and
				performing policy research and analysis on immigration enforcement issues;
				and
										(B)coordinating immigration policy issues with
				the Chief of Policy and Strategy for the Bureau of Citizenship and Immigration
				Services established under section 451(c), as appropriate.
										(h)Legal advisorThere shall be a principal legal advisor to
				the Director. The legal advisor shall provide specialized legal advice to the
				Director and shall represent the U.S. Immigration and Customs Enforcement
				Agency in all exclusion, deportation, and removal proceedings before the
				Executive Office for Immigration
				Review.
								.
				
					(b)Compensation
						(1)In generalSection 5314 of title 5, United States
			 Code, is amended by adding at the end the following:
						Director of U.S. Immigration and
			 Customs Enforcement, Department of Homeland Security..
						(2)Continuation in officeThe individual serving as Assistant
			 Secretary for U.S. Immigration and Customs Enforcement of the Department of
			 Homeland Security on the day before the date of the enactment of this Act may
			 serve as Director of U.S. Immigration and Customs Enforcement until the earlier
			 of—
							(A)the date on which that individual is no
			 longer eligible to serve as Assistant Secretary; or
							(B)the date on which an individual nominated
			 by the President to be the Director of U.S. Immigration and Customs Enforcement
			 is confirmed by the Senate.
							(3)ReferenceOn and after the date of the enactment of
			 this Act, any reference to the Assistant Secretary for U.S. Immigration and
			 Customs Enforcement or the Assistant Secretary of the Bureau of Border Security
			 of the Department of Homeland Security, shall be deemed to be a reference to
			 the Director of U.S. Immigration and Customs Enforcement.
						(c)Conforming amendments
						(1)The heading for subtitle D of title IV of
			 the Homeland Security Act of 2002 is amended to read as follows:
							
								DEnforcement
				functions
								.
						(2)The table of contents for the Homeland
			 Security Act of 2002 is amended—
							(A)by striking the item relating to section
			 442 and inserting the following:
								
									
										Sec. 442. Establishment of U.S. Immigration and Customs
				Enforcement Agency;
				Director.
									
									;
								and(B)by striking the item relating to subtitle D
			 of title IV and inserting the following:
								
									
										Subtitle D—Enforcement
				functions
									
									.
							(3)Section 451(a)(2)(C) of the Homeland
			 Security Act of 2002 (6 U.S.C. 271(a)(2)(C)) is amended by striking
			 Assistant Secretary of the Bureau of Border Security and
			 inserting Director of U.S. Immigration and Customs
			 Enforcement.
						122.Separate budget requests for U.S.
			 Immigration and Customs Enforcement AgencyThe President shall include in each budget
			 transmitted to Congress under section 1105 of title 31, United States Code, two
			 separate budget requests for the U.S. Immigration and Customs Enforcement
			 Agency—
					(1)one for the customs operations of the
			 Agency; and
					(2)one for the operations of the Agency other
			 than customs operations.
					123.Undercover investigative
			 operationsSection 3131 of the
			 Customs Enforcement Act of 1986 (19 U.S.C. 2081) is amended—
					(1)in the section
			 heading, by striking Customs
			 Service and inserting U.S. Immigration and Customs Enforcement
			 Agency;
					(2)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by striking
			 United States Customs Service (hereinafter in this section referred to
			 as the Service) and inserting U.S. Immigration and
			 Customs Enforcement Agency (in this section referred to as the
			 Agency); and
							(ii)by striking
			 the Treasury and inserting Homeland
			 Security;
							(B)in paragraph
			 (1)—
							(i)in the matter
			 preceding subparagraph (A), by striking for the Service;
			 and
							(ii)in subparagraph
			 (A), by striking clauses (i) through (v) and inserting the following:
								
									(i)sections 1341 and 3324 of title 31, United
				States Code,
									(ii)section 8141 of title 40, United States
				Code, and
									(iii)sections 3901, 6301, and 6306, and chapter
				45, of title 41, United States Code,
				and
									; 
							(C)in paragraph (2),
			 by striking Service and inserting Agency;
			 and
						(D)in the flush text
			 at the end, by striking Commissioner of Customs (or, if designated by
			 the Commissioner the Deputy or an Assistant Commissioner of Customs)
			 and inserting Director of U.S. Immigration and Customs Enforcement (or
			 such other officer within the Agency as the Director may
			 designate);
						(3)in subsection
			 (b), by striking Service, as much in advance as the Commissioner or his
			 designee determines is practicable, shall report the circumstances to the
			 Secretary of the Treasury and inserting Agency, as much in
			 advance as the Director (or such other officer within the Agency as the
			 Director may designate) determines is practicable, shall report the
			 circumstances to the Secretary of Homeland Security and the Secretary of the
			 Treasury;
					(4)in subsection
			 (d)—
						(A)in paragraph
			 (1)—
							(i)in the matter
			 preceding subparagraph (A), by striking Service and inserting
			 Director of U.S. Immigration and Customs Enforcement; and
							(ii)in subparagraph
			 (A), by inserting the Secretary of Homeland Security and after
			 in writing to; and
							(B)in paragraph (2),
			 in the matter preceding subparagraph (A)—
							(i)by striking
			 Service and inserting Director; and
							(ii)by striking
			 as to its undercover investigative operations and inserting
			 with respect to the undercover investigative operations of the
			 Agency; and
							(5)in subsection
			 (e), by striking Service each place it appears and inserting
			 Agency.
					124.Authorization of
			 appropriationsTitle III of
			 the Customs Procedural Reform and Simplification Act of 1978 (19 U.S.C. 2075)
			 is amended by inserting after section 301 the following:
					
						302.Authorization of appropriations for certain
				customs enforcement activities
							(a)In general
								(1)Fiscal year 2014 and each fiscal year
				thereafterFor fiscal year
				2014 and each fiscal year thereafter, there are authorized to be appropriated
				to the Department of Homeland Security for the U.S. Immigration and Customs
				Enforcement Agency only such sums as may hereafter be authorized by law.
								(2)Specification of amountsThe authorization of the appropriations for
				the U.S. Immigration and Customs Enforcement Agency for fiscal year 2014 and
				each fiscal year thereafter shall specify—
									(A)the amount authorized for the fiscal year
				for the salaries and expenses of the Agency in conducting customs operations;
				and
									(B)the amount authorized for the fiscal year
				for the salaries and expenses of the Agency for other than customs
				operations.
									(b)Authorization of
				appropriationsThere are
				authorized to be appropriated for the salaries and expenses of the U.S.
				Immigration and Customs Enforcement Agency that are incurred in customs
				operations such sums as are necessary for fiscal years 2014 through
				2018.
							.
				CJoint strategic plan on trade facilitation
			 and trade enforcement
				131.Joint strategic plan on trade facilitation
			 and trade enforcement
					(a)In generalSubtitle C of title I of the Customs and
			 Trade Act of 1990 (Public Law 101–382; 104 Stat. 629) is amended by inserting
			 after section 123 (19 U.S.C. 2083) the following:
						
							123A.Joint strategic plan on trade facilitation
				and trade enforcement
								(a)In generalNot later than one year after the date of
				the enactment of the Trade Facilitation and
				Trade Enforcement Reauthorization Act of 2013, and every 2 years
				thereafter, the Commissioner of U.S. Customs and Border Protection and the
				Director of U.S. Immigration and Customs Enforcement shall jointly develop and
				submit to the Committee on Finance of the Senate and the Committee on Ways and
				Means of the House of Representatives a joint strategic plan on trade
				facilitation and trade enforcement.
								(b)ContentsThe joint strategic plan required by
				subsection (a) shall be comprised of a comprehensive multiyear plan for trade
				facilitation and trade enforcement and shall include—
									(1)a summary of actions taken during the
				2-year period preceding the submission of the report to improve trade
				facilitation and trade enforcement, including a description and analysis of
				specific performance measures to evaluate the progress of the U.S. Customs and
				Border Protection Agency and the U.S. Immigration and Customs Enforcement
				Agency with respect to trade facilitation and trade enforcement;
									(2)a statement of objectives and plans for
				further improving trade facilitation and trade enforcement;
									(3)a statement of
				objectives and plans to strengthen the economic security and competitiveness of
				the United States;
									(4)a designation of priority trade issues that
				that can be addressed in order to enhance trade facilitation and trade
				enforcement and a description of strategies, plans, and metrics for addressing
				each such issue;
									(5)a description of efforts made to improve
				consultation and coordination among Federal agencies, and in particular between
				the U.S. Customs and Border Protection Agency and the U.S. Immigration and
				Customs Enforcement Agency, to enhance trade facilitation and trade
				enforcement;
									(6)a description of
				efforts to work with the World Customs Organization, the World Trade
				Organization, and other international organizations with respect to enhancing
				trade facilitation and trade enforcement;
									(7)a description of
				efforts made to improve consultation and coordination with the private sector
				to enhance trade facilitation and trade enforcement;
									(8)a description of the training that has
				occurred during the 2-year period preceding the submission of the report within
				the U.S. Customs and Border Protection Agency and the U.S. Immigration and
				Customs Enforcement Agency to improve trade facilitation and trade
				enforcement;
									(9)a specific identification of any domestic
				or international best practices or technologies that may further improve trade
				facilitation and trade enforcement; and
									(10)any legislative recommendations to further
				improve trade facilitation and trade enforcement.
									(c)ConsultationsIn developing the joint strategic plan
				required by subsection (a), the Commissioner of U.S. Customs and Border
				Protection and the Director of U.S. Immigration and Customs Enforcement shall
				consult with—
									(1)appropriate officials of agencies
				represented on the Customs Facilitation and Enforcement Interagency Committee
				established under section 8 of the Act of March 3, 1927, and such other
				agencies as the Commissioner or the Director determine appropriate; and
									(2)the Customs Operations Advisory Committee
				and the Trade Support Network, as appropriate.
									(d)DefinitionsIn
				this section, the terms Customs Operations Advisory Committee,
				trade enforcement, trade facilitation, and
				Trade Support Network have the meanings given those terms in
				section 2 of the Trade Facilitation and Trade
				Enforcement Reauthorization Act of
				2013.
								.
					(b)Conforming amendmentThe table of contents for the Customs and
			 Trade Act of 1990 is amended by inserting after the item relating to section
			 123 the following:
						
							Sec. 123A. Joint
				strategic plan on trade facilitation and trade
				enforcement..
						
					IITrade facilitation, trade enforcement, and
			 transparency
			ATrade facilitation and
			 transparency
				201.Improving partnership programs
					(a)In
			 generalIn order to advance the security, trade facilitation, and
			 trade enforcement missions of the U.S. Customs and Border Protection Agency,
			 the Commissioner shall ensure that partnership programs of the Agency
			 established before the date of the enactment of this Act, such as the
			 Customs–Trade Partnership Against Terrorism established under subtitle B of
			 title II of the Security and Accountability for Every Port Act of 2006 (6
			 U.S.C. 961 et seq.), and partnership programs of the Agency established after
			 such date of enactment, provide trade benefits to private sector entities that
			 meet the requirements for participation in those programs established by the
			 Commissioner under this section.
					(b)ElementsIn
			 developing and operating partnership programs under subsection (a), the
			 Commissioner shall—
						(1)consult with
			 private sector entities, the public, and other Federal agencies when
			 appropriate, to ensure that participants in those programs receive commercially
			 significant and measurable trade benefits;
						(2)ensure an
			 integrated and transparent system of trade benefits and compliance requirements
			 for all partnership programs of the U.S. Customs and Border Protection
			 Agency;
						(3)consider
			 consolidating partnership programs in situations in which doing so would
			 support the objectives of such programs, increase participation in such
			 programs, enhance the trade benefits provided to participants in such programs,
			 and enhance the allocation of the resources of the Agency;
						(4)coordinate with
			 other Federal agencies with authority to detain and release merchandise
			 entering the United States—
							(A)to ensure
			 coordination in the release of such merchandise through the Automated
			 Commercial Environment computer system, or its predecessor, and the
			 International Trade Data System;
							(B)to ensure that
			 the partnership programs of those agencies are compatible with the partnership
			 programs of the U.S. Customs and Border Protection Agency; and
							(C)to develop
			 criteria for authorizing the release, on an expedited basis, of merchandise for
			 which documentation is required from one or more of those agencies to clear or
			 license the merchandise for entry into the United States; and
							(5)ensure that trade
			 benefits are provided to participants in partnership programs.
						(c)Report
			 requiredNot later than the date that is 180 days after the date
			 of the enactment of this Act, and December 31 of each year thereafter, the
			 Commissioner shall submit to the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives a report
			 that—
						(1)identifies each
			 partnership program referred to in subsection (a), including the program
			 referred to in section 499A of the Tariff Act of 1930, as added by section
			 202;
						(2)for each such
			 program, identifies—
							(A)the requirements
			 for participants in the program;
							(B)the commercially
			 significant and measurable trade benefits provided to participants in the
			 program;
							(C)the number of
			 participants in the program; and
							(D)in the case of a
			 program that provides for participation at multiple tiers, the number of
			 participants at each such tier;
							(3)identifies the
			 number of participants enrolled in more than one such partnership
			 program;
						(4)assesses the
			 effectiveness of each such partnership program in advancing the security, trade
			 facilitation, and trade enforcement missions of the U.S. Customs and Border
			 Protection Agency, based on historical developments, the level of participation
			 in the program, and the evolution of benefits provided to participants in the
			 program;
						(5)summarizes the
			 efforts of the Agency to work with other Federal agencies with authority to
			 detain and release merchandise entering the United States to ensure that
			 partnership programs of those agencies are compatible with partnership programs
			 of the Agency;
						(6)identifies from
			 among those agencies the agencies that are collaborating with the Commissioner
			 to provide benefits pursuant to subsection (f) of section 499A of the Tariff
			 Act of 1930, as added by section 202;
						(7)summarizes
			 criteria developed with those agencies for authorizing the release, on an
			 expedited basis, of merchandise for which documentation is required from one or
			 more of those agencies to clear or license the merchandise for entry into the
			 United States;
						(8)summarizes the
			 efforts of the Agency to work with private sector entities and the public to
			 develop and improve partnership programs referred to in subsection (a);
						(9)describes
			 measures taken by the Agency to make private sector entities aware of the trade
			 benefits available to participants in such programs; and
						(10)summarizes the
			 plans, targets, and goals of the Agency with respect to such programs for the 2
			 years following the submission of the report.
						202.Trade facilitation partnership
			 program
					(a)In generalTitle IV of the Tariff Act of 1930 (19
			 U.S.C. 1401 et seq.) is amended by adding at the end the following:
						
							499A.Trade facilitation partnership
				program
								(a)In generalThe Commissioner of U.S. Customs and Border
				Protection (in this section referred to as the Commissioner) shall
				establish a voluntary government–private sector program or modify an existing
				such program to enhance trade facilitation and trade enforcement and to provide
				trade benefits developed under subsection (c) to qualified persons.
								(b)Qualified person definedFor purposes of this section, the term
				qualified person means a person that—
									(1)is involved in
				the entry of merchandise into the United States, including as an intermodal
				transportation system provider, contract logistics provider, air, land, or sea
				carrier, customs broker, importer, or forwarder; and
									(2)demonstrates
				compliance with the requirements established under subsection (e) in accordance
				with the procedures established under subsection (d).
									(c)Trade benefits
									(1)In generalThe Commissioner
				shall, in consultation with the entities specified in paragraph (3), develop
				enhanced commercially significant and measurable trade benefits to be provided
				to qualified persons.
									(2)RequirementsThe
				trade benefits developed under paragraph (1) shall—
										(A)be designed to
				expedite the release of merchandise of qualified persons upon arrival of the
				merchandise in the United States; and
										(B)include—
											(i)consideration of the status of persons as
				qualified persons for the purposes of commercial targeting under section 211(c)
				of the Trade Facilitation and Trade
				Enforcement Reauthorization Act of 2013;
											(ii)to the extent practicable, giving priority
				to qualified persons with respect to the clearance of merchandise during
				activities to resume trade after any disruption to the processing of
				merchandise entering the United States;
											(iii)providing preclearance of merchandise for
				qualified persons that demonstrate the highest levels of compliance with the
				customs and trade laws of the United States, regulations of the U.S. Customs
				and Border Protection Agency, and requirements established under subsection
				(e); and
											(iv)any other trade
				benefits the Commissioner determines appropriate for achieving the goals of the
				program under subsection (a).
											(3)Entities specifiedThe entities specified in this paragraph
				are—
										(A)the Customs Operations Advisory Committee
				established under section 205 of the Trade
				Facilitation and Trade Enforcement Reauthorization Act of
				2013;
										(B)the Trade Support Network (as defined in
				section 2 of that Act);
										(C)the Committee on
				Finance of the Senate; and
										(D)the Committee on
				Ways and Means of the House of Representatives.
										(d)ProceduresThe Commissioner
				shall establish procedures with respect to the following:
									(1)Submission and
				approval of applications to receive trade benefits under the program under
				subsection (a).
									(2)Verification that
				an applicant to receive trade benefits under the program is a qualified
				person.
									(3)Reverification
				that a person receiving trade benefits under the program continues to be a
				qualified person.
									(4)Withdrawal of
				trade benefits from a person that the Commissioner determines is not a
				qualified person.
									(5)Appeals of
				decisions of the Commissioner under this section.
									(e)Requirements
									(1)In generalThe Commissioner, in consultation with the
				entities specified in subsection (c)(3)—
										(A)shall establish requirements for receiving
				trade benefits under the program under subsection (a); and
										(B)may establish multiple tiers of
				requirements and trade benefits under the program.
										(2)Minimum requirementsThe minimum requirements for a person to
				receive trade benefits under the program under subsection (a) are the
				following:
										(A)The certification
				of the person as a member of the Customs–Trade Partnership Against Terrorism
				established under subtitle B of title II of the Security and Accountability for
				Every Port Act of 2006 (6 U.S.C. 961 et seq.) or an equivalent certification in
				a successor program.
										(B)A history of compliance by the person with
				the customs and trade laws of the United States and regulations of the U.S.
				Customs and Border Protection Agency.
										(f)Interagency
				program benefitsThe Commissioner shall collaborate with the head
				of each Federal agency with authority to detain and release merchandise
				entering the United States to develop benefits to be provided to persons that
				receive trade benefits under the program under subsection (a) and that import
				merchandise into the United States that requires clearance by that agency,
				including—
									(1)the submission
				to, and retrieval of information from, that agency relating to the entry and
				release of that merchandise through the Automated Commercial Environment, or
				its predecessor, and the International Trade Data System;
									(2)the preclearance
				of that merchandise by that agency through the Automated Commercial Environment
				or its predecessor to the extent possible; and
									(3)any other
				benefits that the Commissioner and the head of that agency determine
				appropriate.
									(g)Confidential information
				safeguardsThe Commissioner,
				in consultation with the Customs Operations Advisory Committee established
				under section 205 of the Trade Facilitation
				and Trade Enforcement Reauthorization Act of 2013, shall
				establish procedures to safeguard confidential data collected, stored, or
				shared with the U.S. Customs and Border Protection Agency or any other Federal
				agency pursuant to this section.
								(h)Customs and
				trade laws of the United States definedIn this section, the term
				customs and trade laws of the United States has the meaning given
				that term in section 2 of the Trade
				Facilitation and Trade Enforcement Reauthorization Act of
				2013.
								.
					(b)Federal
			 Register noticeNot later than 90 days after the date of the
			 enactment of this Act, the Commissioner shall publish a notice in the Federal
			 Register setting forth the requirements of section 499A of the Tariff Act of
			 1930, as added by subsection (a), and seeking public comments on the
			 development and implementation of the program under that section.
					203.Centers of
			 Excellence and ExpertiseThe
			 Commissioner shall, in consultation with private sector entities, develop and
			 implement Agency-wide Centers of Excellence and Expertise that—
					(1)build the
			 expertise of the U.S. Customs and Border Protection Agency in particular
			 industry operations, supply chains, and compliance requirements;
					(2)ensure the
			 uniform implementation across United States ports of entry of policies and
			 regulations affecting major import sectors;
					(3)centralize
			 decisionmaking of the Agency that impacts particular industries;
					(4)enhance trade
			 facilitation and trade enforcement; and
					(5)formalize an
			 account-based approach to the importation of merchandise into the United States
			 by persons the Commissioner determines have a history of compliance with the
			 customs and trade laws of the United States.
					204.Mutual recognition agreements
					(a)Negotiating
			 objectiveIt shall be a negotiating objective of the United
			 States in any negotiation for a mutual recognition agreement with a foreign
			 country on partnership programs, such as the Customs–Trade Partnership Against
			 Terrorism established under subtitle B of title II of the Security and
			 Accountability for Every Port Act of 2006 (6 U.S.C. 961 et seq.), to seek to
			 ensure the compatibility of the partnership programs of that country with the
			 partnership programs of the U.S. Customs and Border Protection Agency to
			 enhance trade facilitation and trade enforcement.
					(b)ConsultationsNot later than 30 days before entering into
			 a mutual recognition agreement described in subsection (a), the Secretary of
			 Homeland Security shall consult with the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives with respect to
			 how the provisions of the agreement will advance the security, trade
			 facilitation, and trade enforcement missions of the U.S. Customs and Border
			 Protection Agency.
					205.Customs Operations Advisory
			 Committee
					(a)EstablishmentNot later than December 31, 2013, the
			 Secretary of the Treasury and the Secretary of Homeland Security shall jointly
			 establish a Customs Operations Advisory Committee (in this section referred to
			 as the Advisory Committee).
					(b)Membership
						(1)In generalThe Advisory Committee shall be comprised
			 of—
							(A)20 individuals appointed under paragraph
			 (2);
							(B)the Commissioner and the Assistant
			 Secretary for Tax Policy of the Department of the Treasury, who shall jointly
			 co-chair meetings of the Advisory Committee; and
							(C)the Assistant Secretary for Policy of the
			 Department of Homeland Security and the Director of U.S. Immigration and
			 Customs Enforcement, who shall serve as deputy co-chairs of meetings of the
			 Advisory Committee.
							(2)Appointment
							(A)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of the Treasury
			 and the Secretary of Homeland Security shall jointly appoint 20 individuals
			 from the private sector to the Advisory Committee, not more than 10 of whom
			 shall be of the same political party.
							(B)TermsEach individual appointed to the Advisory
			 Committee under this paragraph shall be appointed for a term of up to 3 years,
			 and may be reappointed to subsequent terms, but may not serve more than 2 terms
			 sequentially.
							(3)QualificationsThe individuals appointed to the Advisory
			 Committee shall be broadly representative of the sectors of the United States
			 economy affected by the commercial operations of the U.S. Customs and Border
			 Protection Agency and the investigations of the U.S. Immigration and Customs
			 Enforcement Agency.
						(4)Transfer of membershipThe Secretary of the Treasury and the
			 Secretary of Homeland Security may transfer members serving on the Advisory
			 Committee on Commercial Operations of the United States Customs Service
			 established under section 9503(c) of the Omnibus Budget Reconciliation Act of
			 1987 (19 U.S.C. 2071 note) on the day before the date of the enactment of this
			 Act to the Advisory Committee established under subsection (a).
						(c)DutiesThe Advisory Committee established under
			 subsection (a) shall—
						(1)advise the Secretary of the Treasury and
			 the Secretary of Homeland Security on all matters involving the commercial
			 operations of the U.S. Customs and Border Protection Agency and the
			 investigations of the U.S. Immigration and Customs Enforcement Agency,
			 including advising with respect to significant changes that are proposed with
			 respect to policies or regulations of either such Agency;
						(2)provide recommendations to the Secretary of
			 the Treasury and the Secretary of Homeland Security on improvements to the
			 commercial operations of the U.S. Customs and Border Protection Agency and the
			 investigations of the U.S. Immigration and Customs Enforcement Agency;
			 and
						(3)perform such other functions relating to
			 the commercial operations of the U.S. Customs and Border Protection Agency and
			 the investigations of the U.S. Immigration and Customs Enforcement Agency as
			 prescribed by law or as the Secretary of the Treasury and the Secretary of
			 Homeland Security jointly direct.
						(d)Meetings
						(1)In generalThe Advisory Committee shall meet at the
			 call of the Secretary of the Treasury and the Secretary of Homeland Security or
			 at the call of not less than 2/3 of the membership of the
			 Advisory Committee.
						(2)Number of meetingsThe Advisory Committee shall, at a minimum,
			 meet at least 4 times each calendar year. Additional meetings may be called of
			 such special task forces or other groups made up of members of the Advisory
			 Committee as the Advisory Committee determines appropriate.
						(3)Addition of agenda itemsAny member of the Advisory Committee may
			 recommend additional items for the agenda of a meeting before the
			 meeting.
						(4)Open meetingsA meeting of the Advisory Committee shall
			 be open to the public unless the Secretary of the Treasury and the Secretary of
			 Homeland Security determine that the meeting will include matters the
			 disclosure of which would seriously compromise the development of policies,
			 priorities, or negotiating objectives or positions that could impact the
			 commercial operations of the U.S. Customs and Border Protection Agency or the
			 investigations of the U.S. Immigration and Customs Enforcement Agency.
						(e)Reports
						(1)Annual reportNot later than December 31 of each calendar
			 year, the Advisory Committee shall submit to the Committee on Finance of the
			 Senate and the Committee on Ways and Means of the House of Representatives a
			 report that—
							(A)describes the activities of the Advisory
			 Committee during the preceding fiscal year; and
							(B)sets forth any recommendations of the
			 Advisory Committee regarding the commercial operations of the U.S. Customs and
			 Border Protection Agency and the investigations of the U.S. Immigration and
			 Customs Enforcement Agency during the preceding fiscal year.
							(2)Additional reportsThe members of the Advisory Committee
			 appointed under subsection (b)(2) may submit directly to the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives such additional reports on the commercial operations of the
			 U.S. Customs and Border Protection Agency and the investigations of the U.S.
			 Immigration and Customs Enforcement Agency as such members determine
			 appropriate.
						(f)Applicability of Federal Advisory Committee
			 ActThe provisions of the
			 Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory
			 Committee, except as follows:
						(1)Subsections (a) and (b) of section 10 of
			 such Act (relating to open meetings and availability of information) shall not
			 apply.
						(2)Section 11 of such Act (relating to the
			 availability of transcripts of meetings) shall not apply.
						(3)Section 14(a)(2) of such Act (relating to
			 termination) shall be applied by substituting 4-year period for
			 two-year period.
						(g)Conforming repealEffective January 31, 2014, section 9503(c)
			 of the Omnibus Budget Reconciliation Act of 1987 (19 U.S.C. 2071 note) is
			 repealed.
					(h)ReferencesOn or after January 31, 2014, any reference
			 in law to the Advisory Committee on Commercial Operations of the United States
			 Customs Service established under section 9503(c) of the Omnibus Budget
			 Reconciliation Act of 1987 (19 U.S.C. 2071 note) shall be deemed to be a
			 reference to the Customs Operations Advisory Committee established under
			 subsection (a).
					(i)Conforming
			 amendments
						(1)SAFE Port
			 ActThe Security and Accountability for Every Port Act of 2006 (6
			 U.S.C. 901 et seq.) is amended—
							(A)in section 2, by
			 striking paragraph (2) and inserting the following:
								
									(2)Customs
				Operations Advisory CommitteeThe term Customs Operations
				Advisory Committee means the Advisory Committee established under
				section 205 of the Trade Facilitation and
				Trade Enforcement Reauthorization Act of 2013 or any successor
				committee.
									;
				and
							(B)by striking
			 Commercial Operations Advisory Committee each place it appears
			 and inserting Customs Operations Advisory Committee.
							(2)Tariff Act of
			 1930Section 411(d) of the Tariff Act of 1930 (19 U.S.C. 1411(d))
			 is amended—
							(A)in paragraph
			 (1)(D), by striking Commercial Operations Advisory Committee and
			 inserting Customs Operations Advisory Committee; and
							(B)by striking
			 paragraph (7) and inserting the following:
								
									(7)Customs Operations Advisory Committee
				definedIn this section, the
				term Customs Operations Advisory Committee means the Advisory
				Committee established under section 205 of the
				Trade Facilitation and Trade Enforcement
				Reauthorization Act of 2013 or any successor
				committee.
									.
							(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 January 1, 2014.
						206.Automated Commercial Environment computer
			 system
					(a)FundingSection 13031(f)(5) of the Consolidated
			 Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(5)) is
			 amended—
						(1)in subparagraph (A)—
							(A)by striking 2003, 2004, and
			 2005 and inserting 2014 through 2018; and
							(B)by striking
			 $350,000,000 and inserting $325,000,000;
			 and
							(2)by striking subparagraph (B) and inserting
			 the following:
							
								(B)(i)From amounts that are available in the
				Account, there are authorized to be appropriated—
										(I)for each of fiscal years 2014 through 2016,
				$140,000,000 to complete the development of the Automated Commercial
				Environment computer system;
										(II)for each of fiscal years 2017 and
				2018, $115,000,000 for the operation and maintenance of the Automated
				Commercial Environment computer system; and
										(III)for fiscal years 2014 through 2018, such
				amounts as are available in the Account after the obligation of amounts
				pursuant to the authorizations of appropriations under subclauses (I) and (II)
				and subparagraph (C) for other purposes related to the functions of the
				Department of Homeland Security.
										(ii)Amounts authorized to be
				appropriated pursuant to this subparagraph shall remain available until
				expended.
									(iii)Not more than 1 percent of the
				amounts authorized to be appropriated from the Account under subclauses (I) and
				(II) of clause (i) may be used as matching funds to assist Federal agencies
				(other than the Department of Homeland Security) with authority to detain and
				release merchandise entering the United States in developing their respective
				automated release programs that are integrated with the Automated Commercial
				Environment computer
				system.
									.
						(b)ReportSection 311(b)(3) of the Customs Border
			 Security Act of 2002 (19 U.S.C. 2075 note) is amended to read as
			 follows:
						
							(3)Report
								(A)In generalNot later than December 31, 2013, the
				Commissioner of U.S. Customs and Border Protection shall submit to the
				Committee on Appropriations and the Committee on Finance of the Senate and the
				Committee on Appropriations and the Committee on Ways and Means of the House of
				Representatives a report—
									(i)describing the plans of the U.S. Customs
				and Border Protection Agency, including deadlines, for incorporating all cargo
				release data elements into the Automated Commercial Environment computer system
				not later than September 30, 2015, to conform with the admissibility criteria
				of agencies participating in the International Trade Data System identified
				pursuant to subsection (d)(4)(A)(iii) of section 411 of the Tariff Act of
				1930;
									(ii)identifying the
				components of the National Customs Automation Program specified in subsection
				(a)(2) of such section 411 that have not been implemented;
									(iii)identifying the priorities of the Agency
				for incorporating entry summary data elements, cargo manifest data elements,
				and cargo financial data elements into the Automated Commercial Environment
				computer system;
									(iv)describing the objectives, plans, and
				deadlines of the Agency for implementing the components identified under clause
				(ii) and the priorities identified under cause (iii) not later than September
				30, 2016; and
									(v)describing any
				additional component of the National Customs Automation Program initiated by
				the Commissioner to complete the development, establishment, and implementation
				of the Automated Commercial Environment computer system.
									(B)Update of reportsNot later than June 30, 2014, and every 180
				days thereafter, the Commissioner shall submit to the Committee on
				Appropriations and the Committee on Finance of the Senate and the Committee on
				Appropriations and the Committee on Ways and Means of the House of
				Representatives an updated report addressing each of the matters referred to in
				subparagraph
				(A).
								.
					(c)Government accountability office
			 reportNot later than one
			 year after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committee on Appropriations and the
			 Committee on Finance of the Senate and the Committee on Appropriations and the
			 Committee on Ways and Means of the House of Representatives a report—
						(1)evaluating the cost and effectiveness of
			 the efforts of the U.S. Customs and Border Protection Agency to complete the
			 development, establishment, and implementation of the Automated Commercial
			 Environment computer system;
						(2)assessing the extent to which any
			 additional functionality may be added into the Automated Commercial Environment
			 computer system at a reasonable cost; and
						(3)assessing the
			 progress of other Federal agencies in accessing and utilizing the Automated
			 Commercial Environment computer system.
						207.International Trade Data System
					(a)Information technology
			 infrastructureSection 411(d)
			 of the Tariff Act of 1930 (19 U.S.C. 1411(d)) is amended—
						(1)by redesignating paragraphs (4) through (7)
			 as paragraphs (5) through (8), respectively; and
						(2)by inserting after paragraph (3) the
			 following:
							
								(4)Information technology
				infrastructure
									(A)In
				generalThe Secretary shall
				work with the head of each agency participating in the ITDS and the Interagency
				Steering Committee to ensure that each such agency—
										(i)develops and maintains the necessary
				information technology infrastructure to support the operation of the ITDS and
				to submit all data to the ITDS electronically;
										(ii)enters into a memorandum of understanding,
				or takes such other action as is necessary, to provide for the information
				sharing between the agency and the U.S. Customs and Border Protection Agency
				necessary for the operation and maintenance of the ITDS; and
										(iii)not later than June 30, 2014, identifies
				and transmits to the Commissioner of U.S. Customs and Border Protection the
				admissibility criteria and data elements required by the agency to authorize
				the release of cargo by the U.S. Customs and Border Protection Agency for
				incorporation into the operational functionality of the Automated Commercial
				Environment computer system.
										(B)Rule of
				constructionNothing in this
				paragraph shall be construed to require any action to be taken that would
				compromise an ongoing law enforcement investigation or national
				security.
									.
						(b)Authorization of
			 appropriationsSection
			 13031(f)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
			 U.S.C. 58c(f)(5)), as amended by section 206(a), is further amended by striking
			 subparagraph (C) and inserting the following:
						
							(C)There are authorized to be appropriated to
				the Secretary of the Treasury from amounts available in the Account $25,000,000
				for each of fiscal years 2014 through 2018, to remain available until expended,
				to carry out the provisions of section 411(d)(4) of the Tariff Act of
				1930.
							.
					(c)Government
			 accountability office reportNot later than June 30, 2015, the
			 Comptroller General of the United States shall submit to the Committee on
			 Appropriations and the Committee on Finance of the Senate and the Committee on
			 Appropriations and the Committee on Ways and Means of the House of
			 Representatives a report—
						(1)evaluating the
			 development and maintenance of the information technology infrastructure
			 necessary to support the operations of the International Trade Data System;
			 and
						(2)assessing the
			 number of memoranda of understanding and other actions taken by the U.S.
			 Customs and Border Protection Agency and other Federal agencies to ensure the
			 sharing of electronic import and export data.
						208.Electronic submission of public
			 commentsNot later than one
			 year after the date of the enactment of this Act, the Commissioner shall
			 provide—
					(1)for the electronic submission and posting
			 of any public comments solicited by the U.S. Customs and Border Protection
			 Agency on the Internet website of the Agency; and
					(2)for the prompt posting of public comments
			 associated with any rulemaking of the Agency on the Federal Government Internet
			 website for Federal regulations, www.regulations.gov, or any successor
			 website.
					BTrade enforcement
				1Commercial targeting
					211.Commercial Targeting Division and National
			 Targeting and Analysis Groups
						(a)Establishment of commercial targeting
			 division
							(1)In generalThe Secretary of Homeland Security shall
			 establish and maintain within the Office of Trade of the U.S. Customs and
			 Border Protection Agency, established under section 4 of the Act of March 3,
			 1927, as added by section 102, a Commercial Targeting Division.
							(2)CompositionThe Commercial Targeting Division shall be
			 composed of—
								(A)headquarters personnel led by an Executive
			 Director, who shall report to the Assistant Commissioner for Trade; and
								(B)individual National Targeting and Analysis
			 Groups, each led by a Director who shall report to the Executive Director of
			 the Commercial Targeting Division.
								(3)DutiesThe Commercial Targeting Division shall be
			 dedicated—
								(A)to the development and conduct of
			 commercial targeting with respect to cargo destined for the United States in
			 accordance with subsection (c); and
								(B)to issuing Trade Alerts described in
			 subsection (d).
								(b)National targeting and analysis
			 groups
							(1)In generalThe Commissioner shall determine the
			 priorities of the National Targeting and Analysis Groups referred to in
			 subsection (a)(2)(B), to include the enforcement, with respect to the
			 importation of merchandise into the United States, of—
								(A)intellectual property rights;
								(B)health and safety laws and
			 regulations;
								(C)agriculture-related laws and
			 regulations;
								(D)textile- and apparel-related laws and
			 regulations;
								(E)general revenue laws and regulations;
			 and
								(F)non-general revenue laws and regulations,
			 including with respect to antidumping and countervailing duties.
								(c)Commercial targetingIn carrying out its duties with respect to
			 commercial targeting, the Commercial Targeting Division shall—
							(1)establish targeting methodologies and
			 standards for—
								(A)assessing the risk that cargo destined for
			 the United States may violate the customs and trade laws of the United States;
			 and
								(B)issuing, as appropriate, Trade Alerts
			 described in subsection (d);
								(2)to the extent practicable and otherwise
			 authorized by law, use, to administer the methodologies and standards
			 established under paragraph (1)—
								(A)publicly available information;
								(B)information available from the Automated
			 Commercial System, the Automated Commercial Environment computer system, the
			 Automated Targeting System, the Automated Export System, the International
			 Trade Data System, the TECS (formerly known as the Treasury Enforcement
			 Communications System), and the case management system of the U.S.
			 Immigration and Customs Enforcement Agency, and any successors to those
			 systems; and
								(C)information made available to the
			 Commercial Targeting Division, including information provided by private sector
			 entities; and
								(3)coordinate
			 targeting efforts with other Federal agencies with authority to detain and
			 release merchandise entering the United States.
							(d)Trade alerts
							(1)IssuanceBased upon the application of the targeting
			 methodologies and standards established under subsection (c), the Executive
			 Director of the Commercial Targeting Division and the Directors of the National
			 Targeting and Analysis Groups may issue Trade Alerts to port directors
			 providing guidance for further inspection, physical examination, or testing, of
			 specific merchandise if certain risk-assessment thresholds are met to improve
			 compliance with the customs and trade laws of the United States and regulations
			 administered by the U.S. Customs and Border Protection Agency.
							(2)Determinations not to implement Trade
			 AlertsA port director may
			 determine not to follow a Trade Alert issued under paragraph (1) that requires
			 further inspection, physical examination, or testing if the port
			 director—
								(A)finds that such a determination is
			 justified by security interests; and
								(B)notifies the Trade Facilitation and Trade
			 Enforcement Division of the Office of Field Operations of the determination not
			 to follow the Trade Alert and the reasons for the determination not later than
			 48 hours after making the determination.
								(3)Summary of determinations not to
			 implementThe Trade
			 Facilitation and Trade Enforcement Division shall—
								(A)compile an annual summary of all
			 determinations by port directors under paragraph (2) and the reasons for those
			 determinations;
								(B)conduct an evaluation of the utilization of
			 Trade Alerts issued under paragraph (1); and
								(C)submit the summary compiled under
			 subparagraph (A) and the evaluation conducted under subparagraph (B) to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives not later than December 31 of each year.
								(4)Inspection definedIn this subsection, the term
			 inspection means the comprehensive evaluation process used by the
			 U.S. Customs and Border Protection Agency, other than physical examination or
			 testing, to permit the entry of merchandise into the United States, or the
			 clearance of merchandise for transportation in bond through the United States,
			 for purposes of—
								(A)assessing duties;
								(B)identifying restricted or prohibited items;
			 and
								(C)ensuring compliance with the customs and
			 trade laws of the United States and regulations administered by the
			 Agency.
								(e)Use of trade data for commercial
			 enforcement purposesSection
			 343(a)(3)(F) of the Trade Act of 2002 (19 U.S.C. 2071 note) is amended to read
			 as follows:
							
								(F)The information
				collected pursuant to the regulations shall be used for ensuring aviation,
				maritime, and surface transportation safety and security, and may be used for
				commercial enforcement purposes. A person that provides information pursuant to
				the regulations that is used to detect a violation of any statute or regulation
				relating to commercial enforcement shall be subject to commercial penalties
				pursuant to that statute or regulation only if the person is found to have
				committed fraud in providing the
				information.
								.
						212.Annual illegal drug control law enforcement
			 strategy
						(a)In generalSection 123 of the Customs and Trade Act of
			 1990 (19 U.S.C. 2083) is amended to read as follows:
							
								123.Annual illegal drug control law enforcement
				strategy
									(a)Reports on violation
				estimatesNot later than one
				year after the date of the enactment of the Trade Facilitation and Trade Enforcement Reauthorization
				Act of 2013, and annually thereafter, the Commissioner of U.S.
				Customs and Border Protection and the Director of U.S. Immigration and Customs
				Enforcement shall jointly develop and submit to the chairperson and ranking
				member of the Committee on Finance of the Senate and of the Committee on Ways
				and Means of the House of Representatives (in this section referred to as the
				Committees) in accordance with subsection (d) a report that
				contains an estimate of—
										(1)the number and extent of violations of the
				illegal drug control laws specified in subsection (b) that are likely to occur
				during the year following the report; and
										(2)the relative incidence of the violations
				described in paragraph (1) among the various United States ports of entry and
				customs regions within the customs territory of the United States during the
				year preceding the report.
										(b)Illegal drug control laws
				specifiedThe Commissioner of
				U.S. Customs and Border Protection and the Director of U.S. Immigration and
				Customs Enforcement, after consultation with the Committees—
										(1)shall, not later than 180 days after the
				date of the enactment of the Trade
				Facilitation and Trade Enforcement Reauthorization Act of 2013,
				prepare a list of those provisions of the illegal drug control laws of the
				United States with respect to which the U.S. Customs and Border Protection
				Agency and the U.S. Immigration and Customs Enforcement Agency have enforcement
				responsibility and to which the reports required by subsection (a) will apply;
				and
										(2)may periodically update the list developed
				under paragraph (1), as warranted.
										(c)Enforcement strategyNot later than 90 days after submitting a
				report under subsection (a), the Commissioner of U.S. Customs and Border
				Protection and the Director of U.S. Immigration and Customs Enforcement shall
				jointly—
										(1)develop or update a strategy for enforcing
				the illegal drug control laws specified in subsection (b) in a nationally
				uniform manner and addressing the violations estimated in the report during the
				period covered by the report; and
										(2)submit to the chairperson and ranking
				member of each of the Committees a confidential report setting forth the
				details of the strategy described in paragraph (1).
										(d)ConfidentialityThe contents of any report submitted to the
				chairperson and ranking member of each of the Committees under subsection (a)
				or (c) are confidential and the disclosure of the contents is restricted
				to—
										(1)officers and employees of the United States
				designated by the Commissioner of U.S. Customs and Border Protection or the
				Director of U.S. Customs and Immigration Enforcement to have access to the
				contents of the report;
										(2)the chairperson and ranking member of each
				of the Committees; and
										(3)such Members of Congress and staff of such
				Members as the chairperson or ranking member of either of the Committees may
				authorize to have access to the contents of the
				report.
										.
						(b)Conforming amendmentThe table of contents for the Customs and
			 Trade Act of 1990 is amended by striking the item relating to section 123 and
			 inserting the following:
							
								
									Sec. 123. Annual illegal drug
				control law enforcement
				strategy.
								
								.
						213.Report on oversight of revenue protection
			 and enforcement measures by the inspector generalNot later than June 30, 2015, the Inspector
			 General of the Department of the Treasury shall submit to the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives a report assessing the following:
						(1)The effectiveness of the measures taken by
			 the U.S. Customs and Border Protection Agency with respect to revenue
			 protection, including—
							(A)the collection of countervailing and
			 antidumping duties;
							(B)the assessment and collection of commercial
			 fines and penalties; and
							(C)the adequacy of the policies of the Agency
			 with respect to monitoring and tracking of merchandise transported in bond and
			 collecting duties, as appropriate.
							(2)The effectiveness of actions taken by the
			 Agency to measure accountability and performance with respect to revenue
			 protection.
						(3)The number of entries resulting in the
			 underpayment of duties and a summary of the actions taken to address the
			 underpayment of duties.
						(4)The effectiveness of training with respect
			 to the collection of duties provided for personnel of the Agency.
						214.Report on security and revenue measures
			 with respect to merchandise transported in bond
						(a)In generalNot later than December 31 of 2014, 2015,
			 and 2016, the Secretary of Homeland Security and the Secretary of the Treasury
			 shall jointly submit to the Committee on Finance of the Senate and the
			 Committee on Ways and Means of the House of Representatives a report on efforts
			 undertaken by the U.S. Customs and Border Protection Agency to ensure the
			 secure transportation of merchandise in bond through the United States and the
			 collection of revenue owed upon the entry of such merchandise into the United
			 States for consumption.
						(b)ContentsThe report required by subsection (a) shall
			 include information, for the 2 fiscal years preceding the submission of the
			 report, on—
							(1)the overall number of entries of
			 merchandise for transportation in bond through the United States;
							(2)the ports at which merchandise arrives in
			 the United States for transportation in bond and at which records of the
			 arrival of such merchandise are generated;
							(3)the average time taken to 
			 reconcile such records with the records at the final destination of the
			 merchandise in the United States to demonstrate that the merchandise reaches
			 its final destination or is reexported;
							(4)the average time taken to transport
			 merchandise in bond from the port at which the merchandise arrives in the
			 United States to the final destination of the merchandise in the United
			 States;
							(5)the total amount of duties, taxes, and fees
			 owed with respect to shipments of merchandise transported in bond and the total
			 amount of such duties, taxes, and fees paid;
							(6)the total number of notifications by
			 carriers of merchandise being transported in bond that the destination of the
			 merchandise has changed while in transit in the United States; and
							(7)the number of entries that remain
			 unreconciled.
							215.Importer of record program
						(a)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall establish
			 an importer of record program to assign and maintain importer of record
			 numbers.
						(b)RequirementsThe Secretary of Homeland Security shall
			 ensure that, as part of the importer of record program, the U.S. Customs and
			 Border Protection Agency—
							(1)develops criteria that importers must meet
			 in order to obtain an importer of record number;
							(2)provides a process by which importers are
			 assigned importer of record numbers;
							(3)maintains a centralized database of
			 importer of record numbers, including a history of importer of record numbers
			 associated with each importer;
							(4)evaluates the accuracy of the database on a
			 regular basis; and
							(5)takes measures to ensure that duplicate
			 importer of record numbers are not issued to the same importer.
							(c)ReportNot later than one year after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit to
			 the Committee on Finance of the Senate and the Committee on Ways and Means of
			 the House of Representatives a report on the importer of record program
			 established under subsection (a).
						(d)Number
			 definedIn this subsection,
			 the term number, with respect to an importer of record, means a
			 filing identification number described in section 24.5 of title 19, Code of
			 Federal Regulations (or any corresponding similar regulation).
						2Import health and safety
					221.Interagency Import Safety Working
			 Group
						(a)EstablishmentThere is established an interagency Import
			 Safety Working Group.
						(b)MembershipThe interagency Import Safety Working Group
			 shall consist of the following officials or their designees:
							(1)The Secretary of Homeland Security, who
			 shall serve as the Chair.
							(2)The Secretary of Health and Human Services,
			 who shall serve as the Vice Chair.
							(3)The Secretary of the Treasury.
							(4)The Secretary of Commerce.
							(5)The Secretary of Agriculture.
							(6)The United States Trade
			 Representative.
							(7)The Director of the Office of Management
			 and Budget.
							(8)The Commissioner of Food and Drugs.
							(9)The Commissioner of U.S. Customs and Border
			 Protection.
							(10)The Chairman of the Consumer Product Safety
			 Commission.
							(11)The Director of
			 U.S. Immigration and Customs Enforcement.
							(12)The head of any other Federal agency
			 designated by the President to participate in the interagency Import Safety
			 Working Group, as appropriate.
							(c)DutiesThe duties of the interagency Import Safety
			 Working Group shall include—
							(1)consulting on the development of the joint
			 import safety rapid response plan required by section 222;
							(2)periodically evaluating the adequacy of the
			 plans, practices, and resources of the Federal Government dedicated to ensuring
			 the safety of merchandise imported in the United States and the expeditious
			 entry of such merchandise, including—
								(A)minimizing the
			 duplication of efforts among agencies the heads of which are members of the
			 interagency Import Safety Working Group and ensuring the compatibility of the
			 policies and regulations of those agencies; and
								(B)recommending additional administrative
			 actions, as appropriate, designed to ensure the safety of merchandise imported
			 into the United States and the expeditious entry of such merchandise and
			 considering the impact of those actions on private sector entities;
								(3)reviewing the engagement and cooperation of
			 foreign governments and foreign manufacturers in facilitating the inspection
			 and certification, as appropriate, of such merchandise to be imported into the
			 United States and the facilities producing such merchandise to ensure the
			 safety of the merchandise and the expeditious entry of the merchandise into the
			 United States; and
							(4)identifying best practices, in consultation
			 with private sector entities as appropriate, to assist United States importers
			 in taking all appropriate steps to ensure the safety of merchandise imported
			 into the United States, including with respect to—
								(A)the inspection of manufacturing facilities
			 in foreign countries;
								(B)the inspection of merchandise destined for
			 the United States before exportation from a foreign country or before
			 distribution in the United States; and
								(C)the protection of the international supply
			 chain (as defined in section 2 of the Security and Accountability For Every
			 Port Act of 2006 (6 U.S.C. 901));
								(5)identifying best practices to assist
			 Federal, State, and local governments and agencies, and port authorities, to
			 improve communication and coordination among such agencies and authorities with
			 respect to ensuring the safety of merchandise imported into the United States
			 and the expeditious entry of such merchandise; and
							(6)otherwise identifying appropriate steps to
			 increase the accountability of United States importers and the engagement of
			 foreign government agencies with respect to ensuring the safety of merchandise
			 imported into the United States and the expeditious entry of such
			 merchandise.
							222.Joint import safety rapid response
			 plan
						(a)In generalNot later than December 31, 2014, the
			 Secretary of Homeland Security, in consultation with the interagency Import
			 Safety Working Group, shall develop a plan (to be known as the joint
			 import safety rapid response plan) that sets forth protocols and defines
			 practices for the U.S. Customs and Border Protection Agency to use—
							(1)in taking action in response to, and
			 coordinating Federal responses to, an incident in which cargo destined for or
			 merchandise entering the United States has been identified as posing a threat
			 to the health or safety of consumers in the United States; and
							(2)in recovering from or mitigating the
			 effects of actions and responses to an incident described in paragraph
			 (1).
							(b)ContentsThe joint import safety rapid response plan
			 shall address—
							(1)the statutory and regulatory authorities
			 and responsibilities of the U.S. Customs and Border Protection Agency and other
			 Federal agencies in responding to an incident described in subsection
			 (a)(1);
							(2)the protocols and practices to be used by
			 the Agency when taking action in response to, and coordinating Federal
			 responses to, such an incident;
							(3)the measures to be taken by the Agency and
			 other Federal agencies in recovering from or mitigating the effects of actions
			 taken in response to such an incident after the incident to ensure the
			 resumption of the entry of merchandise into the United States; and
							(4)exercises that the Agency may conduct in
			 conjunction with Federal, State, and local agencies, and private sector
			 entities, to simulate responses to such an incident.
							(c)Updates of planThe Secretary of Homeland Security shall
			 review and update the joint import safety rapid response plan, as appropriate,
			 after conducting exercises under subsection (d).
						(d)Import health and safety exercises
							(1)In generalThe Secretary of Homeland Security and the
			 Commissioner shall periodically engage in the exercises referred to in
			 subsection (b)(4), in conjunction with Federal, State, and local agencies and
			 private sector entities, as appropriate, to test and evaluate the protocols and
			 practices identified in the joint import safety rapid response plan at United
			 States ports of entry.
							(2)Requirements for exercisesIn conducting exercises under paragraph
			 (1), the Secretary and the Commissioner shall—
								(A)make allowance for the resources, needs,
			 and constraints of United States ports of entry of different sizes in
			 representative geographic locations across the United States;
								(B)base evaluations on current risk
			 assessments of merchandise entering the United States at representative United
			 States ports of entry located across the United States;
								(C)ensure that such exercises are conducted in
			 a manner consistent with the National Incident Management System, the National
			 Response Plan, the National Infrastructure Protection Plan, the National
			 Preparedness Guidelines, the Maritime Transportation System Security Plan, and
			 other such national initiatives of the Department of Homeland Security, as
			 appropriate; and
								(D)develop metrics with respect to the
			 resumption of the entry of merchandise into the United States after an incident
			 described in subsection (a)(1).
								(3)Requirements for testing and
			 evaluationThe Secretary and
			 the Commissioner shall ensure that the testing and evaluation carried out in
			 conducting exercises under paragraph (1)—
								(A)are performed using clear and objective
			 performance measures; and
								(B)result in the identification of specific
			 recommendations or best practices for responding to an incident described in
			 subsection (a)(1).
								(4)Dissemination of recommendations and best
			 practicesThe Secretary and
			 the Commissioner shall—
								(A)share the recommendations or best practices
			 identified under paragraph (3)(B) among the members of the interagency Import
			 Safety Working Group and with, as appropriate—
									(i)State, local, and tribal
			 governments;
									(ii)foreign governments; and
									(iii)private sector entities; and
									(B)use such recommendations and best practices
			 to update the joint import safety rapid response plan.
								223.TrainingThe Commissioner shall ensure that personnel
			 of the U.S. Customs and Border Protection Agency assigned to United States
			 ports of entry are trained to effectively administer the provisions of this
			 chapter and to otherwise assist in ensuring the safety of merchandise imported
			 into the United States and the expeditious entry of such merchandise.
					3Import-Related protection of intellectual
			 property rights
					ANational
			 Intellectual Property Rights Coordination Center
						231.National Intellectual Property Rights
			 Coordination Center
							(a)EstablishmentThe Secretary of Homeland Security
			 shall—
								(1)establish within the U.S. Immigration and
			 Customs Enforcement Agency a National Intellectual Property Rights Coordination
			 Center; and
								(2)appoint an Assistant Director to head the
			 National Intellectual Property Rights Coordination Center.
								(b)DutiesThe Assistant Director of the National
			 Intellectual Property Rights Coordination Center shall—
								(1)coordinate the investigation of sources of
			 merchandise that infringes intellectual property rights to identify
			 organizations that produce, smuggle, or distribute such merchandise;
								(2)coordinate training with other domestic and
			 international law enforcement agencies on investigative best practices—
									(A)to develop and expand the capability of
			 such agencies to enforce intellectual property rights; and
									(B)to develop metrics to assess whether the
			 training improved enforcement of intellectual property rights;
									(3)coordinate, with the U.S. Customs and
			 Border Protection Agency, activities conducted by the United States to prevent
			 the importation or exportation of merchandise that infringes intellectual
			 property rights;
								(4)support the international interdiction of
			 merchandise destined for the United States that infringes intellectual property
			 rights;
								(5)collect and integrate information regarding
			 infringements of intellectual property rights from domestic and international
			 law enforcement agencies and other non-Federal sources;
								(6)develop a single platform or portal to
			 receive information regarding infringements of intellectual property rights
			 from such agencies and other sources and a database to organize and search that
			 information;
								(7)disseminate information regarding
			 infringements of intellectual property rights to other Federal agencies, as
			 appropriate;
								(8)develop and
			 implement risk-based alert systems to be shared with the U.S. Customs and
			 Border Protection Agency to improve the targeting of persons that repeatedly
			 infringe intellectual property rights;
								(9)coordinate with
			 the United States attorneys' offices to develop expertise in, and assist with
			 the investigation and prosecution of, crimes relating to the infringement of
			 intellectual property rights; and
								(10)carry out such
			 other duties as the Secretary of Homeland Security may assign.
								(c)Coordination with other
			 agenciesIn carrying out the
			 duties described in subsection (b), the Assistant Director of the National
			 Intellectual Property Rights Coordination Center shall coordinate with—
								(1)the U.S. Customs and Border Protection
			 Agency;
								(2)the Food and Drug Administration;
								(3)the Department of Justice;
								(4)the Department of Commerce, including the
			 United States Patent and Trademark Office;
								(5)the United States Postal Inspection
			 Service;
								(6)the Office of the
			 United States Trade Representative;
								(7)any Federal, State, local, or international
			 law enforcement agencies the Director of U.S. Immigration and Customs
			 Enforcement considers appropriate; and
								(8)any other entities the Director considers
			 appropriate.
								(d)Private sector
			 outreach
								(1)In
			 generalThe Assistant Director of the National Intellectual
			 Property Rights Coordination Center shall work with the U.S. Customs and Border
			 Protection Agency and other Federal agencies to conduct outreach to private
			 sector entities to determine trends in and methods of infringing intellectual
			 property rights.
								(2)Information
			 sharingThe Assistant Director shall share information and best
			 practices with respect to the enforcement of intellectual property rights with
			 private sector entities, as appropriate, to coordinate public and private
			 sector efforts to combat the infringement of intellectual property
			 rights.
								BAmendments to the
			 Tariff Act of 1930
						241.Provision to
			 rights owners of information about and samples of merchandise suspected of
			 infringing trademarks or copyrightsThe Tariff Act of 1930 is amended by
			 inserting after section 526 (19 U.S.C. 1526) the following:
							
								526A.Provision to rights owners of information
				about and samples of merchandise suspected of infringing trademarks or
				copyrights
									(a)In
				generalSubject to subsections (c) and (d), if the Commissioner
				of U.S. Customs and Border Protection suspects that merchandise is being
				imported into the United States in violation of section 526 or section 602,
				1201(a)(1), or 1201(b)(1) of title 17, United States Code, and determines that
				the examination or testing of the merchandise by a person described in
				subsection (b) would assist the Commissioner in determining if the merchandise
				is being imported in violation of that section, the Commissioner, to permit the
				person to conduct the examination and testing—
										(1)shall provide to
				the person information that appears on the merchandise and its packaging and
				labels, including unredacted images of the merchandise and its packaging and
				labels; and
										(2)may, subject to
				any applicable bonding requirements, provide to the person unredacted samples
				of the merchandise.
										(b)Person
				describedA person described in this subsection is—
										(1)in the case of
				merchandise suspected of being imported in violation of section 526, the owner
				of the trademark suspected of being copied or simulated by the
				merchandise;
										(2)in the case of
				merchandise suspected of being imported in violation of section 602 of title
				17, United States Code, the owner of the copyright suspected of being infringed
				by the merchandise;
										(3)in the case of
				merchandise suspected of being primarily designed or produced for the purpose
				of circumventing a technological measure that effectively controls access to a
				work protected under that title, and being imported in violation of section
				1201(a)(2) of that title, the owner of a copyright in the work; and
										(4)in the case of
				merchandise suspected of being primarily designed or produced for the purpose
				of circumventing protection afforded by a technological measure that
				effectively protects a right of an owner of a copyright in a work or a portion
				of a work, and being imported in violation of section 1201(b)(1) of that title,
				the owner of the copyright.
										(c)LimitationSubsection
				(a) applies only with respect to merchandise suspected of infringing a
				trademark or copyright that is recorded with the U.S. Customs and Border
				Protection Agency.
									(d)ExceptionThe
				Commissioner of U.S. Customs and Border Protection may not provide under
				subsection (a) information, photographs, or samples to a person described in
				subsection (b) if providing such information, photographs, or samples would
				compromise an ongoing law enforcement investigation or national
				security.
									.
						242.Enforcement by
			 the U.S. Customs and Border Protection Agency of works for which a copyright
			 registration is pendingNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall establish a process pursuant to which the
			 Commissioner shall enforce a copyright for which the owner has submitted an
			 application for registration under title 17, United States Code, with the
			 Copyright Office of the Library of Congress to the same extent and in the same
			 manner as if the copyright were registered with the Copyright Office, including
			 by sharing information, images, and samples of merchandise suspected of
			 infringing the copyright under section 526A of the Tariff Act of 1930, as added
			 by section 241.
						243.Seizure of circumvention devices
							(a)In generalSection 596(c)(2) of the Tariff Act of 1930
			 (19 U.S.C. 1595a(c)(2)) is amended—
								(1)in subparagraph (E), by striking
			 or;
								(2)in subparagraph (F), by striking the period
			 and inserting ; or; and
								(3)by adding at the end the following:
									
										(G)the U.S. Customs and Border Protection
				Agency determines it is a technology, product, service, device, component, or
				part thereof the importation of which is prohibited under subsection (a)(2) or
				(b)(1) of section 1201 of title 17, United States
				Code.
										.
								(b)Publication
								(1)In
			 generalExcept as provided in
			 paragraph (2), not later than 30 days after seizing merchandise pursuant to
			 subparagraph (G) of section 596(c)(2) of the Tariff Act of 1930, as added by
			 subsection (a), the Commissioner shall publish on the Internet website of the
			 U.S. Customs and Border Protection Agency information regarding the merchandise
			 seized to permit any person to identify the merchandise and determine whether
			 the merchandise is—
									(A)a technology, product, service, device,
			 component, or part thereof described in section 1201(a)(2) of title 17, United
			 States Code, that—
										(i)is primarily designed or produced for the
			 purpose of circumventing a technological measure that effectively controls
			 access to a work for which the person has a copyright that is registered under
			 title 17, United States Code, or that is otherwise recorded with the
			 Agency;
										(ii)has only limited commercially significant
			 purpose or use other than to circumvent such a technological measure; or
										(iii)is marketed for use in circumventing such a
			 technological measure; or
										(B)a technology, product, service, device,
			 component, or part thereof described in section 1201(b)(1) of title 17, United
			 States Code, that—
										(i)is primarily designed or produced for the
			 purpose of circumventing protection afforded by a technological measure that
			 effectively protects a right of the person in a work or a portion of a work
			 that is registered under title 17, United States Code, or that is otherwise
			 recorded with the Agency;
										(ii)has only limited commercially significant
			 purpose or use other than to circumvent protection afforded by such a
			 technological measure; or
										(iii)is marketed for use in circumventing
			 protection afforded such a technological measure.
										(2)ExceptionThe
			 Commissioner may not publish information under paragraph (1) if publishing that
			 information would compromise an ongoing law enforcement investigation or
			 national security.
								(c)ApplicationNot later than 30 days after publishing the
			 information required under subsection (b) with respect to seized merchandise,
			 any person that determines that the seized merchandise is merchandise that
			 infringes a right of the person as described in subsection (b) (or an agent of
			 such a person) may submit to the U.S. Customs and Border Protection Agency an
			 application that—
								(1)identifies the person as a person that
			 holds such a right (or an agent of such a person); and
								(2)requests the information described in
			 subsection (d).
								(d)DisclosureSubject to subsection (f), the Commissioner
			 shall disclose to a person that submitted an application described in
			 subsection (c) with respect to seized merchandise the following
			 information:
								(1)The date of importation of the seized
			 merchandise.
								(2)The United States port of entry at which
			 the merchandise was seized.
								(3)A description of the merchandise.
								(4)The quantity of merchandise seized.
								(5)The country of origin of the
			 merchandise.
								(6)The name and address of the foreign
			 manufacturer of the merchandise.
								(7)The name and address of the exporter of the
			 merchandise.
								(8)The name and address of the importer of the
			 merchandise.
								(e)Expedited
			 disclosureSubject to subsection (f), the Commissioner may, on an
			 expedited basis, disclose information pursuant to subsection (d) with respect
			 to merchandise seized pursuant to subparagraph (G) of section 526(c)(2) of the
			 Tariff Act of 1930, as added by subsection (a), and with respect to which
			 information is published pursuant to subsection (b), to a person that has
			 previously submitted an application under subsection (c) with respect to such
			 merchandise.
							(f)Limitation on
			 disclosureThe Commissioner may not disclose information under
			 subsection (d) or (e) with respect to merchandise seized pursuant to
			 subparagraph (G) of section 526(c)(2) of the Tariff Act of 1930, as added by
			 subsection (a), until the Commissioner has made a final determination with
			 respect to whether the merchandise is a technology, product, service, device,
			 component, or part thereof the importation of which is prohibited under
			 subsection (a)(2) or (b)(1) of section 1201 of title 17, United States
			 Code.
							COther
			 matters
						251.Definition of intellectual property
			 rightsIn this subchapter, the
			 term intellectual property rights refers to copyrights,
			 trademarks, and other forms of intellectual property rights that are enforced
			 by the U.S. Customs and Border Protection Agency or the U.S. Immigration and
			 Customs Enforcement Agency.
						252.Joint strategic plan for the enforcement of
			 intellectual property rightsThe Commissioner and the Director of U.S.
			 Immigration and Customs Enforcement shall include in the joint strategic plan
			 on trade facilitation and trade enforcement required by section 123A of the
			 Customs and Trade Act of 1990, as amended by section 131—
							(1)a description of the efforts of the
			 Department of Homeland Security to enforce intellectual property rights;
							(2)a list of the 10 United States ports of
			 entry at which the U.S. Customs and Border Protection Agency has seized the
			 most merchandise, both by volume and by value, that infringes intellectual
			 property rights during the most recent 2-year period for which data are
			 available; and
							(3)a recommendation for the optimal allocation
			 of personnel, resources, and technology to ensure that the U.S. Customs and
			 Border Protection Agency and the U.S. Immigration and Customs Enforcement
			 Agency are adequately enforcing intellectual property rights.
							253.Personnel dedicated to the enforcement of
			 intellectual property rights
							(a)Personnel of the U.S. Customs and Border
			 Protection AgencyThe
			 Commissioner and the Director of U.S. Immigration and Customs Enforcement shall
			 ensure that sufficient personnel are assigned throughout the U.S. Customs and
			 Border Protection Agency and the U.S. Immigration and Customs Enforcement
			 Agency, respectively, who have responsibility for preventing the importation of
			 merchandise that infringes intellectual property rights into the United
			 States.
							(b)Staffing of National Intellectual Property
			 Rights Coordination CenterThe Commissioner shall—
								(1)assign not fewer than 3 full-time employees
			 of the U.S. Customs and Border Protection Agency to the National Intellectual
			 Property Rights Coordination Center established under section 231; and
								(2)ensure that sufficient personnel are
			 assigned to United States ports of entry to carry out the directives of the
			 Center.
								254.Training with respect to the enforcement of
			 intellectual property rights
							(a)TrainingThe Commissioner shall ensure that officers
			 of the U.S. Customs and Border Protection Agency are trained to effectively
			 detect and identify merchandise destined for the United States that infringes
			 intellectual property rights, including through the use of technologies
			 identified under subsection (c).
							(b)Consultation
			 with private sectorThe
			 Commissioner shall consult with private sector entities to better identify
			 opportunities for collaboration between the U.S. Customs and Border Protection
			 Agency and such entities with respect to training for officers of the Agency to
			 enforce intellectual property rights.
							(c)Identification of new
			 technologiesIn consultation
			 with private sector entities, the Commissioner shall identify—
								(1)technologies with the cost-effective
			 capability to detect and identify merchandise at United States ports of entry
			 that infringes intellectual property rights; and
								(2)cost-effective programs for training
			 officers of the U.S. Customs and Border Protection Agency to use such
			 technologies.
								(d)Donations of technologyNot later than 180 days after the date of
			 the enactment of this Act, the Commissioner shall promulgate regulations to
			 enable the U.S. Customs and Border Protection Agency to receive donations of
			 hardware, software, equipment, and similar technologies, and to accept training
			 and other support services from private sector entities, for the purpose of
			 enforcing intellectual property rights.
							255.Information for travelers regarding
			 violations of intellectual property rights
							(a)In
			 generalThe Secretary of
			 Homeland Security shall develop and carry out an educational campaign to inform
			 travelers entering or leaving the United States about the legal, economic, and
			 public health and safety implications of acquiring merchandise that infringes
			 intellectual property rights outside the United States and importing such
			 merchandise into the United States in violation of United States law.
							(b)Declaration
			 formsThe Commissioner shall
			 ensure that all versions of Declaration Form 6059B of the U.S. Customs and
			 Border Protection Agency, or a successor form, printed on or after the date
			 that is 30 days after the date of the enactment of this Act include a written
			 warning to inform travelers arriving in the United States that importation of
			 merchandise into the United States that infringes intellectual property rights
			 may subject travelers to civil or criminal penalties and may pose serious risks
			 to safety or health.
							256.International cooperation and information
			 sharing
							(a)CooperationThe Secretary of Homeland Security shall
			 coordinate with the competent law enforcement and customs authorities of
			 foreign countries, including by sharing information relevant to enforcement
			 actions, to enhance the efforts of United States and such authorities to
			 enforce intellectual property rights.
							(b)Technical AssistanceThe Secretary of Homeland Security shall
			 provide technical assistance to competent law enforcement and customs
			 authorities of foreign countries to enhance the ability of such authorities to
			 enforce intellectual property rights.
							(c)Interagency
			 collaborationThe Commissioner and the Director of U.S.
			 Immigration and Customs Enforcement shall lead interagency efforts to
			 collaborate with law enforcement and customs authorities of foreign countries
			 to enforce intellectual property rights.
							257.Sense of Congress regarding recordation
			 processIt is the sense of
			 Congress that the Commissioner should work with the Under Secretary for
			 Intellectual Property and Director of the United States Patent and Trademark
			 Office of the Department of Commerce and the Register of Copyrights of the
			 Library of Congress to consider a system under which—
							(1)a trademark may be recorded with the U.S.
			 Customs and Border Protection Agency simultaneously with the issuance of
			 trademark registration by the United States Patent and Trademark Office;
			 and
							(2)a copyright may be recorded with the U.S.
			 Customs and Border Protection Agency simultaneously with the registration of a
			 copyright by the Register of Copyrights.
							258.Report on
			 intellectual property rights enforcementNot later than June 30, 2014, and annually
			 thereafter, the Commissioner and the Director of U.S. Immigration and Customs
			 Enforcement shall jointly submit to the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives a report that
			 contains the following:
							(1)With respect to
			 the enforcement of intellectual property rights, the following:
								(A)The number of
			 referrals from the U.S. Customs and Border Protection Agency to the U.S.
			 Immigration and Customs Enforcement Agency relating to infringements of
			 intellectual property rights during the preceding year.
								(B)The number of
			 investigations relating to the infringement of intellectual property rights
			 referred by the U.S. Immigration and Customs Enforcement Agency to a United
			 States Attorney's office for prosecution and the United States Attorneys'
			 offices to which those investigations were referred.
								(C)The number of
			 such investigations accepted by each such United States Attorney's office and
			 the status or outcome of each such investigation.
								(D)The number of
			 such investigations that resulted in the imposition of civil or criminal
			 penalties.
								(E)A description of
			 the efforts of the U.S. Custom and Border Protection Agency and the U.S.
			 Immigration and Customs Enforcement Agency to improve the success rates of
			 investigations and prosecutions relating to the infringement of intellectual
			 property rights.
								(2)An estimate of
			 the average time required by the Office of Trade of the U.S. Customs and Border
			 Protection Agency to respond to a request from port personnel for advice with
			 respect to whether merchandise detained by the Agency infringed intellectual
			 property rights, distinguished by types of intellectual property rights
			 infringed.
							(3)A summary of the
			 outreach efforts of the U.S. Customs and Border Protection Agency and the U.S.
			 Immigration and Customs Enforcement Agency with respect to—
								(A)the interdiction
			 and investigation of, and the sharing of information between those Agencies and
			 other Federal agencies to prevent the infringement of intellectual property
			 rights;
								(B)collaboration
			 with private sector entities—
									(i)to identify
			 trends in the infringement of, and technologies that infringe, intellectual
			 property rights;
									(ii)to identify
			 opportunities for enhanced training of officers of those Agencies; and
									(iii)to develop best
			 practices to enforce intellectual property rights; and
									(C)coordination with
			 foreign governments and international organizations with respect to the
			 enforcement of intellectual property rights.
								(4)A summary of the
			 efforts of the U.S. Customs and Border Protection Agency and the U.S.
			 Immigration and Customs Enforcement Agency to address the challenges with
			 respect to the enforcement of intellectual property rights presented by
			 Internet commerce and the transit of small packages and an identification of
			 the volume, value, and type of merchandise seized for infringing intellectual
			 property rights as a result of such efforts.
							(5)A summary of
			 training relating to the enforcement of intellectual property rights conducted
			 under section 254 and expenditures for such training.
							4Coordination of
			 trade enforcement priorities
					261.Establishment
			 of priority trade enforcement coordination centersThe
			 Secretary of Homeland Security may establish in the U.S. Immigration and
			 Customs Enforcement Agency additional enforcement coordination centers—
						(1)to address the
			 issues relating to trade enforcement designated as priority trade issues in the
			 joint strategic plan on trade facilitation and trade enforcement required by
			 section 123A of the Customs and Trade Act of 1990, as added by section 131;
			 and
						(2)that are modeled
			 on the structure of the National Intellectual Property Rights Coordination
			 Center established under section 231.
						IIIEvasion of
			 antidumping and countervailing duty orders
			301.Short
			 titleThis title may be cited
			 as the Enforcing Orders and Reducing
			 Customs Evasion Act of 2013.
			302.Procedures for
			 investigating claims of evasion of antidumping and countervailing duty
			 orders
				(a)In
			 generalThe Tariff Act of 1930 is amended by inserting after
			 section 516A (19 U.S.C. 1516a) the following:
					
						517.Procedures for
				investigating claims of evasion of antidumping and countervailing duty
				orders
							(a)DefinitionsIn this section:
								(1)Administering
				authorityThe term administering authority has the
				meaning given that term in section 771(1).
								(2)CommissionerThe
				term Commissioner means the Commissioner of U.S. Customs and
				Border Protection, acting pursuant to the delegation by the Secretary of the
				Treasury of the authority of the Secretary with respect to customs revenue
				functions (as defined in section 415 of the Homeland Security Act of 2002 (6
				U.S.C. 215)).
								(3)Covered
				merchandiseThe term covered merchandise means
				merchandise that is subject to—
									(A)an antidumping duty order issued under
				section 736;
									(B)a finding issued
				under the Antidumping Act, 1921; or
									(C)a countervailing
				duty order issued under section 706.
									(4)Enter;
				entryThe terms enter and entry refer
				to the entry, or withdrawal from warehouse for consumption, of merchandise in
				the customs territory of the United States.
								(5)Evasion
									(A)In
				generalExcept as provided in subparagraph (B), the term
				evasion refers to entering covered merchandise into the customs
				territory of the United States by means of any document or electronically
				transmitted data or information, written or oral statement, or act that is
				material and false, or any omission that is material, and that results in any
				cash deposit or other security or any amount of applicable antidumping or
				countervailing duties being reduced or not being applied with respect to the
				merchandise.
									(B)Exception for
				clerical error
										(i)In
				generalExcept as provided in clause (ii), the term
				evasion does not include entering covered merchandise into the
				customs territory of the United States by means of—
											(I)a document or
				electronically transmitted data or information, written or oral statement, or
				act that is false as a result of a clerical error; or
											(II)an omission that
				results from a clerical error.
											(ii)Patterns of
				negligent conductIf the Commissioner determines that a person
				has entered covered merchandise into the customs territory of the United States
				by means of a clerical error referred to in subclause (I) or (II) of clause (i)
				and that the clerical error is part of a pattern of negligent conduct on the
				part of that person, the Commissioner may determine, notwithstanding clause
				(i), that the person has entered such covered merchandise into the customs
				territory of the United States through evasion.
										(iii)Electronic
				repetition of errorsFor purposes of clause (ii), the mere
				nonintentional repetition by an electronic system of an initial clerical error
				does not constitute a pattern of negligent conduct.
										(iv)Rule of
				constructionA determination by the Commissioner that a person
				has entered covered merchandise into the customs territory of the United States
				by means of a clerical error referred to in subclause (I) or (II) of clause (i)
				rather than through evasion shall not be construed to excuse that person from
				the payment of any duties applicable to the merchandise.
										(b)Investigations
								(1)In
				generalNot later than 10 business days after receiving an
				allegation described in paragraph (2) or a referral described in paragraph (3),
				the Commissioner shall initiate an investigation if the Commissioner determines
				that the information provided in the allegation or the referral, as the case
				may be, reasonably suggests that covered merchandise has been entered into the
				customs territory of the United States through evasion.
								(2)Allegation
				describedAn allegation described in this paragraph is an
				allegation that a person has entered covered merchandise into the customs
				territory of the United States through evasion that is—
									(A)filed with the Commissioner by a person
				that is a producer in the United States of merchandise—
										(i)that is like, or in the absence of like,
				most similar in characteristics and uses with, such covered merchandise;
				or
										(ii)into which merchandise described in clause
				(i) is incorporated; and
										(B)accompanied by
				information reasonably available to the person that filed the
				allegation.
									(3)Referral
				describedA referral
				described in this paragraph is information submitted to the Commissioner by any
				other Federal agency, including the Department of Commerce or the United States
				International Trade Commission, that reasonably suggests that a person has
				entered covered merchandise into the customs territory of the United States
				through evasion.
								(4)Consolidation
				of allegations and referrals
									(A)In
				generalThe Commissioner may consolidate multiple allegations
				described in paragraph (2) and referrals described in paragraph (3) into a
				single investigation if the Commissioner determines it is appropriate to do
				so.
									(B)Effect on
				timing requirementsIf the Commissioner consolidates multiple
				allegations or referrals into a single investigation under subparagraph (A),
				the date on which the Commissioner receives the first such allegation or
				referral shall be used for purposes of the requirement under paragraph (1) with
				respect to the timing of the initiation of the investigation.
									(5)Information-sharing
				to protect health and safetyIf, during the course of conducting
				an investigation under paragraph (1) with respect to covered merchandise, the
				Commissioner has reason to suspect that such covered merchandise may pose a
				health or safety risk to consumers, the Commissioner shall provide, as
				appropriate, information to the appropriate Federal agencies for purposes of
				mitigating the risk.
								(c)Determinations
								(1)In
				generalNot later than 270
				calendar days after the date on which the Commissioner initiates an
				investigation under subsection (b) with respect to covered merchandise, the
				Commissioner shall make a determination, based on substantial evidence, with
				respect to whether such covered merchandise was entered into the customs
				territory of the United States through evasion.
								(2)Authority to
				collect and verify additional informationIn making a
				determination under paragraph (1) with respect to covered merchandise, the
				Commissioner may collect such additional information as is necessary to make
				the determination through such methods as the Commissioner considers
				appropriate, including by—
									(A)issuing a
				questionnaire with respect to such covered merchandise to—
										(i)a
				person that filed an allegation under paragraph (2) of subsection (b) that
				resulted in the initiation of an investigation under paragraph (1) of that
				subsection with respect to such covered merchandise;
										(ii)a person alleged
				to have entered such covered merchandise into the customs territory of the
				United States through evasion;
										(iii)a person that
				is a foreign producer or exporter of such covered merchandise; or
										(iv)the government
				of a country from which such covered merchandise was exported; and
										(B)conducting
				verifications, including on-site verifications, of any relevant
				information.
									(3)Adverse
				inferenceIf the Commissioner finds that a person described in
				clause (i), (ii), or (iii) of paragraph (2)(A) has failed to cooperate by not
				acting to the best of the person’s ability to comply with a request for
				information, the Commissioner may, in making a determination under paragraph
				(1), use an inference that is adverse to the interests of that person in
				selecting from among the facts otherwise available to make the
				determination.
								(4)NotificationNot
				later than 5 business days after making a determination under paragraph (1)
				with respect to covered merchandise, the Commissioner—
									(A)shall provide to
				each person that filed an allegation under paragraph (2) of subsection (b) that
				resulted in the initiation of an investigation under paragraph (1) of that
				subsection with respect to such covered merchandise a notification of the
				determination and may, in addition, include an explanation of the basis for the
				determination; and
									(B)may provide to
				importers, in such manner as the Commissioner determines appropriate,
				information discovered in the investigation that the Commissioner determines
				will help educate importers with respect to importing merchandise into the
				customs territory of the United States in accordance with all applicable laws
				and regulations.
									(d)Effect of
				determinations
								(1)In
				generalIf the Commissioner
				makes a determination under subsection (c) that covered merchandise was entered
				into the customs territory of the United States through evasion, the
				Commissioner shall—
									(A)(i)suspend the liquidation
				of unliquidated entries of such covered merchandise that are subject to the
				determination and that enter on or after the date of the initiation of the
				investigation under subsection (b) with respect to such covered merchandise and
				on or before the date of the determination; or
										(ii)if the Commissioner has already
				suspended the liquidation of such entries pursuant to subsection (e)(1),
				continue to suspend the liquidation of such entries;
										(B)pursuant to the
				Commissioner’s authority under section 504(b)—
										(i)extend the period
				for liquidating unliquidated entries of such covered merchandise that are
				subject to the determination and that entered before the date of the initiation
				of the investigation; or
										(ii)if the
				Commissioner has already extended the period for liquidating such entries
				pursuant to subsection (e)(1), continue to extend the period for liquidating
				such entries;
										(C)notify the administering authority of the
				determination and request that the administering authority—
										(i)identify the applicable antidumping or
				countervailing duty assessment rates for entries described in subparagraphs (A)
				and (B); or
										(ii)if no such
				assessment rate for such an entry is available at the time, identify the
				applicable cash deposit rate to be applied to the entry, with the applicable
				antidumping or countervailing duty assessment rate to be provided as soon as
				that rate becomes available;
										(D)require the
				posting of cash deposits and assess duties on entries described in
				subparagraphs (A) and (B) in accordance with the instructions received from the
				administering authority under paragraph (2); and
									(E)take such
				additional enforcement measures as the Commissioner determines appropriate,
				such as—
										(i)initiating proceedings under section 592 or
				596;
										(ii)implementing, in consultation with the
				relevant Federal agencies, rule sets or modifications to rules sets for
				identifying, particularly through the Automated Targeting System and the
				Automated Commercial Environment, importers, other parties, and merchandise
				that may be associated with evasion;
										(iii)requiring, with respect to merchandise for
				which the importer has repeatedly provided incomplete or erroneous entry
				summary information in connection with determinations of evasion, the importer
				to deposit estimated duties at the time of entry; and
										(iv)referring the
				record in whole or in part to the U.S. Immigration and Customs Enforcement
				Agency for civil or criminal investigation.
										(2)Cooperation of
				administering authority
									(A)In
				generalUpon receiving a notification from the Commissioner under
				paragraph (1)(C), the administering authority shall promptly provide to the
				Commissioner the applicable cash deposit rates and antidumping or
				countervailing duty assessment rates and any necessary liquidation
				instructions.
									(B)Special rule for
				cases in which the producer or exporter is unknownIf
				the Commissioner and the administering authority are unable to determine the
				producer or exporter of the merchandise with respect to which a notification is
				made under paragraph (1)(C), the administering authority shall identify, as the
				applicable cash deposit rate or antidumping or countervailing duty assessment
				rate, the cash deposit or duty (as the case may be) in the highest amount
				applicable to any producer or exporter, including the all-others
				rate of the merchandise subject to an antidumping order or countervailing duty
				order under section 736 or 706, respectively, or a finding issued under the
				Antidumping Act, 1921, or any administrative review conducted under section
				751.
									(e)Interim
				measuresNot later than 90 calendar days after initiating an
				investigation under subsection (b) with respect to covered merchandise, the
				Commissioner shall decide based on the investigation if there is a reasonable
				suspicion that such covered merchandise was entered into the customs territory
				of the United States through evasion and, if the Commissioner decides there is
				such a reasonable suspicion, the Commissioner shall—
								(1)suspend the
				liquidation of each unliquidated entry of such covered merchandise that entered
				on or after the date of the initiation of the investigation;
								(2)pursuant to the
				Commissioner’s authority under section 504(b), extend the period for
				liquidating each unliquidated entry of such covered merchandise that entered
				before the date of the initiation of the investigation; and
								(3)pursuant to the
				Commissioner’s authority under section 623, take such additional measures as
				the Commissioner determines necessary to protect the revenue of the United
				States, including requiring a single transaction bond or additional security or
				the posting of a cash deposit with respect to such covered merchandise.
								(f)Administrative
				review
								(1)In
				generalNot later than 30 business days after the Commissioner
				makes a determination under subsection (c) with respect to whether covered
				merchandise was entered into the customs territory of the United States through
				evasion, a person determined to have entered such covered merchandise through
				evasion or a person that filed an allegation under paragraph (2) of subsection
				(b) that resulted in the initiation of an investigation under paragraph (1) of
				that subsection with respect to such covered merchandise may file an appeal
				with the Commissioner for de novo review of the determination.
								(2)Timeline for
				reviewNot later than 60 business days after an appeal of a
				determination is filed under paragraph (1), the Commissioner shall complete the
				review of the determination.
								(g)Judicial
				review
								(1)In
				generalNot later than 30 business days after the Commissioner
				completes a review under subsection (f) of a determination under subsection (c)
				with respect to whether covered merchandise was entered into the customs
				territory of the United States through evasion, a person determined to have
				entered such covered merchandise through evasion or a person that filed an
				allegation under paragraph (2) of subsection (b) that resulted in the
				initiation of an investigation under paragraph (1) of that subsection with
				respect to such covered merchandise may commence a civil action in the United
				States Court of International Trade by filing concurrently a summons and
				complaint contesting any factual findings or legal conclusions upon which the
				determination is based.
								(2)Standard of reviewIn a civil
				action under this subsection, the court shall hold unlawful any determination,
				finding, or conclusion found to be arbitrary, capricious, an abuse of
				discretion, or otherwise not in accordance with law.
								(h)Rule of
				construction with respect to other civil and criminal proceedings and
				investigationsNo determination under subsection (c) or action
				taken by the Commissioner pursuant to this section shall be construed to limit
				the authority to carry out, or the scope of, any other proceeding or
				investigation pursuant to any other provision of Federal or State law,
				including sections 592 and
				596.
							.
				(b)Conforming
			 amendmentSection 1581(c) of title 28, United States Code, is
			 amended by inserting or 517 after 516A.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
				(d)RegulationsNot
			 later than the date that is 180 days after the date of the enactment of this
			 Act, the Secretary of the Treasury shall prescribe such regulations as may be
			 necessary to implement the amendments made by this section.
				(e)Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the
			 amendments made by this section shall apply with respect to goods from Canada
			 and Mexico.
				303.Annual report
			 on prevention and investigation of evasion of antidumping and countervailing
			 duty orders
				(a)In
			 generalNot later than January 15 of each calendar year that
			 begins on or after the date that is 270 days after the date of the enactment of
			 this Act, the Commissioner, in consultation with the Secretary of Commerce and
			 the Director of U.S. Immigration and Customs Enforcement, shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report on the efforts being taken to prevent and
			 investigate the entry of covered merchandise into the customs territory of the
			 United States through evasion.
				(b)ContentsEach
			 report required under subsection (a) shall include—
					(1)for the calendar
			 year preceding the submission of the report—
						(A)a summary of the
			 efforts of the U.S. Customs and Border Protection Agency to prevent and
			 investigate the entry of covered merchandise into the customs territory of the
			 United States through evasion;
						(B)the number of
			 allegations of evasion received under subsection (b) of section 517 of the
			 Tariff Act of 1930, as added by section 302, and the number of such allegations
			 resulting in investigations by the U.S. Customs and Border Protection Agency or
			 any other agency;
						(C)a summary of
			 investigations initiated under subsection (b) of such section 517,
			 including—
							(i)the
			 number and nature of the investigations initiated, conducted, and completed;
			 and
							(ii)the resolution
			 of each completed investigation;
							(D)the number of
			 investigations initiated under that subsection not completed during the time
			 provided for making determinations under subsection (c) of such section 517 and
			 an explanation for why the investigations could not be completed on
			 time;
						(E)the amount of
			 additional duties that were determined to be owed as a result of such
			 investigations, the amount of such duties that were collected, and, for any
			 such duties not collected, a description of the reasons those duties were not
			 collected;
						(F)with respect to
			 each such investigation that led to the imposition of a penalty, the amount of
			 the penalty;
						(G)an identification
			 of the countries of origin of covered merchandise determined under subsection
			 (c) of such section 517 to be entered into the customs territory of the United
			 States through evasion;
						(H)the amount of
			 antidumping and countervailing duties collected as a result of any
			 investigations or other actions by the U.S. Customs and Border Protection
			 Agency or any other agency;
						(I)a description of
			 the allocation of personnel and other resources of the U.S. Customs and Border
			 Protection Agency and the U.S. Immigration and Customs Enforcement Agency to
			 prevent and investigate evasion, including any assessments conducted regarding
			 the allocation of such personnel and resources; and
						(J)a description of
			 training conducted to increase expertise and effectiveness in the prevention
			 and investigation of evasion; and
						(2)a description of
			 processes and procedures of the U.S. Customs and Border Protection Agency to
			 prevent and investigate evasion, including—
						(A)the specific
			 guidelines, policies, and practices used by the Agency to ensure that
			 allegations of evasion are promptly evaluated and acted upon in a timely
			 manner;
						(B)an evaluation of
			 the efficacy of those guidelines, policies, and practices;
						(C)an identification
			 of any changes since the last report required by this section, if any, that
			 have materially improved or reduced the effectiveness of the Agency in
			 preventing and investigating evasion;
						(D)a description of
			 the development and implementation of policies for the application of single
			 entry and continuous bonds for entries of covered merchandise to sufficiently
			 protect the collection of antidumping and countervailing duties commensurate
			 with the level of risk of not collecting those duties;
						(E)a description of
			 the processes and procedures for increased cooperation and information sharing
			 with the Department of Commerce, the U.S. Immigration and Customs Enforcement
			 Agency, and any other relevant Federal agencies to prevent and investigate
			 evasion; and
						(F)an identification
			 of any recommended policy changes for other Federal agencies or legislative
			 changes to improve the effectiveness of the U.S. Customs and Border Protection
			 Agency in preventing and investigating evasion.
						(c)Public
			 summaryThe Commissioner shall make available to the public a
			 summary of the report required by subsection (a) that includes, at a
			 minimum—
					(1)a description of
			 the type of merchandise with respect to which investigations were initiated
			 under subsection (b) of section 517 of the Tariff Act of 1930, as added by
			 section 302;
					(2)the amount of
			 additional duties determined to be owed as a result of such investigations and
			 the amount of such duties that were collected;
					(3)an identification
			 of the countries of origin of covered merchandise determined under subsection
			 (c) of such section 517 to be entered into the customs territory of the United
			 States through evasion; and
					(4)a description of
			 the types of measures used by the U.S. Customs and Border Protection Agency to
			 prevent and investigate evasion.
					(d)DefinitionsIn this section, the terms covered
			 merchandise and evasion have the meanings given those terms
			 in section 517(a) of the Tariff Act of 1930, as added by section 302.
				IVMiscellaneous provisions
			401.Consultation on trade and customs revenue
			 functionsSection 401(c) of
			 the Safety and Accountability for Every Port Act (6 U.S.C. 115(c)) is
			 amended—
				(1)in paragraph (1), by striking on
			 Department policies and actions that have and inserting not
			 later than 30 days after proposing, and not later than 30 days before
			 finalizing, any Department policies, initiatives, or actions that will
			 have; and
				(2)in paragraph (2)(A), by striking not
			 later than 30 days prior to the finalization of and inserting
			 not later than 60 days before proposing, and not later than 60 days
			 before finalizing,.
				402.Drawback
			 simplification
				(a)In
			 generalSection 313 of the Tariff Act of 1930 (19 U.S.C. 1313) is
			 amended to read as follows:
					
						313.Drawback
							(a)DefinitionsIn
				this section:
								(1)Bill of
				materials; formulaThe terms bill of materials and
				formula mean records kept in the ordinary course of business that
				identify each component incorporated into merchandise or that identify the
				quantity of each element, material, chemical, mixture, or other substance
				incorporated into merchandise.
								(2)CommissionerThe
				term Commissioner means the Commissioner of U.S. Customs and
				Border Protection.
								(3)Destroyed
				merchandiseThe term destroyed merchandise means
				merchandise that has undergone destruction.
								(4)DestructionThe
				term destruction means a process by which merchandise loses all
				commercial value, other than the value of any material that may be recovered
				when the merchandise is destroyed.
								(5)Direct
				identificationThe term direct identification means
				the identification of merchandise that is exported or destroyed to claim
				drawback with respect to imported merchandise as the imported merchandise or
				merchandise into which the imported merchandise is incorporated using—
									(A)the serial number
				or other unique identifier of the exported merchandise or destroyed merchandise
				and the imported merchandise; or
									(B)such accounting
				methods as are provided for by regulation by the Commissioner.
									(6)DirectlyThe
				term directly means a transfer of merchandise from one person to
				another person without any intermediate transfer.
								(7)FungibleThe
				term fungible means, with respect to merchandise, merchandise that
				is interchangeable for commercial purposes with other merchandise and has
				properties that are essentially identical to the properties of the other
				merchandise.
								(8)Good subject to
				Chile FTA drawbackThe term good subject to Chile FTA
				drawback has the meaning given that term in section 203(a) of the United
				States-Chile Free Trade Agreement Implementation Act (19 U.S.C. 3805
				note).
								(9)Good subject to
				NAFTA drawbackThe term good subject to NAFTA
				drawback has the meaning given that term in section 203(a) of the North
				American Free Trade Agreement Implementation Act (19 U.S.C. 3333(a)).
								(10)HTSThe
				term HTS means the Harmonized Tariff Schedule of the United
				States.
								(11)IncorporatedThe
				term incorporated means any operation by which merchandise becomes
				classifiable in a different 8-digit HTS subheading number.
								(12)IndirectlyThe
				term indirectly means a transfer of merchandise from one person to
				another person with one or more intermediate transfers.
								(13)Line
				item
									(A)Imported
				merchandiseThe term line item, with respect to
				imported merchandise, means the identification, in an entry filed pursuant to
				section 484, of merchandise imported from one country by net quantity, entered
				value, 8-digit HTS subheading number, and applicable duties, taxes, and
				fees.
									(B)Exported
				merchandiseThe term line item, with respect to
				exported merchandise, means the identification of the merchandise by 8-digit
				HTS subheading number or Schedule B number, declared value, and
				quantity.
									(14)NAFTA
				countryThe term NAFTA country has the meaning given
				that term in section 2 of the North American Free Trade Agreement
				Implementation Act (19 U.S.C. 3301).
								(15)Schedule
				BThe term Schedule B means the Department of
				Commerce Schedule B, Statistical Classification of Domestic and Foreign
				Commodities Exported from the United States.
								(16)Substitute
				merchandiseThe term substitute merchandise means
				merchandise that is substituted for other merchandise for drawback purposes
				pursuant to subsection (g).
								(17)VesselThe
				term vessel includes vessels, parts of vessels, aircraft, and
				parts of aircraft.
								(b)Eligibility for
				drawback
								(1)In
				generalA person described in subsection (c) is eligible for
				drawback of duties, taxes, and fees imposed under Federal law paid on imported
				merchandise in an amount determined under subsection (h) if—
									(A)the imported
				merchandise meets the requirements of subsection (d);
									(B)(i)merchandise that meets
				the requirements of subsection (e) is exported; or
										(ii)merchandise that meets the
				requirements of subsection (f) is destroyed; and
										(C)the person files
				a claim for drawback with respect to the imported merchandise in accordance
				with subsection (i).
									(2)Multiple
				drawback claimsIf a person claims drawback under paragraph (1)
				with respect to imported merchandise based on exported merchandise or destroyed
				merchandise, the exported merchandise or destroyed merchandise (as the case may
				be) may not be the basis of any other claim for drawback, except that
				appropriate credit and deductions for claims covering components or ingredients
				of exported merchandise or destroyed merchandise shall be made in determining
				the amount of drawback under subsection (h).
								(c)Persons
				eligible To claim drawback
								(1)In
				generalA person may claim drawback under this section if the
				person—
									(A)(i)imports the merchandise
				on which the claim is based; or
										(ii)obtains the authorization of the
				importer to claim the drawback; and
										(B)(i)exports or destroys the
				merchandise that was exported or destroyed to claim drawback with respect to
				the imported merchandise; or
										(ii)obtains the authorization of the
				exporter or the person that destroyed the merchandise (as the case may be) to
				claim drawback.
										(2)Liability for
				claims
									(A)In
				generalAny person making a claim for drawback with respect to
				imported merchandise shall be liable for the full amount of the drawback
				claimed against the imported merchandise.
									(B)Liability of
				importersAn importer shall be liable for any drawback claim made
				by another person with respect to imported merchandise in an amount equal to
				the lesser of—
										(i)the amount of
				duties, taxes, and fees that the person claimed with respect to the imported
				merchandise; or
										(ii)the amount of
				duties, taxes, and fees that the importer authorized the other person to claim
				with respect to the imported merchandise.
										(C)Joint and
				several liabilityPersons described in subparagraph (A) and (B)
				shall be jointly and severally liable for the amount described in subparagraph
				(B).
									(D)Order of
				recoveryThe Secretary of the Treasury shall seek to recover the
				amount of the drawback from a person described in subparagraph (A) before
				seeking recovery from an importer described in subparagraph (B).
									(d)Requirements
				for imported merchandiseImported merchandise meets the
				requirements of this subsection if—
								(1)all applicable
				duties, taxes, and fees have been paid on the imported merchandise; and
								(2)the imported
				merchandise is entered or withdrawn from warehouse for consumption.
								(e)Requirements
				for exported merchandise
								(1)In
				generalExported merchandise meets the requirements of this
				subsection if the exported merchandise is—
									(A)the imported
				merchandise;
									(B)merchandise that
				is substituted for the imported merchandise pursuant to subsection (g);
									(C)merchandise into
				which the imported merchandise or substitute merchandise is incorporated;
				or
									(D)merchandise that
				is substituted, pursuant to subsection (g), for merchandise into which the
				imported merchandise or substitute merchandise is incorporated.
									(2)Special rules
				with respect to incorporation of merchandise into other
				merchandiseFor purposes of subparagraphs (C) and (D) of
				paragraph (1), imported merchandise or substitute merchandise is incorporated
				into other merchandise—
									(A)if the bill of
				materials or formula for such other merchandise submitted with the claim for
				drawback under subsection (i) includes the imported merchandise or substitute
				merchandise; and
									(B)without regard to
				the number of times the imported merchandise or substitute merchandise is
				incorporated into such other merchandise.
									(f)Requirements
				for destroyed merchandise
								(1)In
				generalDestroyed merchandise meets the requirements of this
				subsection if—
									(A)the merchandise
				is—
										(i)the imported
				merchandise;
										(ii)merchandise that
				is substituted for the imported merchandise pursuant to subsection (g);
										(iii)merchandise
				into which the imported merchandise or substitute merchandise is incorporated;
				or
										(iv)merchandise that
				is substituted, pursuant to subsection (g), for merchandise into which the
				imported merchandise or substitute merchandise is incorporated; and
										(B)the
				merchandise—
										(i)is not exported
				because of its destruction; and
										(ii)was not used in
				the United States before its destruction.
										(2)Treatment of
				returned merchandiseFor purposes of paragraph (1)(B)(ii),
				merchandise is not used in the United States solely because the merchandise
				is—
									(A)sold at retail by
				the importer or another person that received the merchandise from the importer
				under a certificate of delivery; and
									(B)subsequently
				returned to and accepted by the importer or other person described in
				subparagraph (A).
									(g)Substitution
								(1)In
				generalExcept as provided in this subsection, merchandise may be
				substituted for other merchandise if it can be demonstrated that the
				merchandise was classifiable under the same 8-digit HTS subheading number as
				such other merchandise at some point during the 5-year period beginning on the
				date on which the merchandise was imported.
								(2)ClassificationThe
				Schedule B number for merchandise may be used for purposes of determining under
				paragraph (1) if the merchandise is or has been classified under the same
				8-digit HTS subheading number as other merchandise, without regard to whether
				the Schedule B number encompasses more than one 8-digit HTS subheading
				number.
								(3)Special
				substitution rules
									(A)(i)Merchandise that is
				classifiable under any heading or subheading of the HTS specified in clause
				(ii) may be substituted for other merchandise if the merchandise is
				classifiable under the same 8-digit HTS subheading number as the other
				merchandise under the HTS as in effect on January 1, 2000.
										(ii)A heading or subheading of the HTS
				specified in this clause is—
											(I)any of headings 2707 through 2715, 2901,
				or 2902;
											(II)any of headings 3901 through 3914 (as
				such headings apply to the primary forms provided under Note 6 to chapter 39 of
				the HTS); or
											(III)subheading 2903.21.00, 2909.19.14,
				2917.36, 2917.39.04, 2917.39.15, 2926.10.00, 3811.21.00, or 3811.90.00.
											(B)Merchandise that
				is classifiable under subheading 2204.21.50, 2204.29.20, or 2204.29.60 of the
				HTS may be substituted for other merchandise that is classifiable under any
				such subheading.
									(C)Merchandise that
				is classifiable under subheading 2204.21.80, 2204.29.40, or 2204.29.80 of the
				HTS may be substituted for other merchandise that is classifiable under any
				such subheading.
									(4)Special rule
				for ethyl alcoholNotwithstanding any other provision of law, in
				the case of any duty paid under subheading 9901.00.50 of the HTS on imports of
				ethyl alcohol or a mixture of ethyl alcohol, such duty may not be refunded if
				the exported merchandise upon which a drawback claim is based does not contain
				ethyl alcohol or a mixture of ethyl alcohol.
								(h)Amount of
				drawback
								(1)Claims based on
				exportation of imported or substitute merchandiseIf a person
				claims drawback with respect to imported merchandise based on the exportation
				of the imported merchandise or substitute merchandise, the amount of drawback
				paid pursuant to this section shall be equal to 99 percent of the product
				of—
									(A)the number of
				units of the imported merchandise or substitute merchandise exported to claim
				drawback with respect to the imported merchandise, and
									(B)the lesser
				of—
										(i)the amount of
				duties, taxes, and fees paid with respect to the line item for the imported
				merchandise divided by the total number of units of the imported merchandise
				included in the line item, or
										(ii)the amount of
				duties, taxes, and fees that would apply to the exported merchandise if the
				exported merchandise were imported divided by the number of units of the
				exported merchandise.
										(2)Claims based on
				destruction of imported merchandise, merchandise into which imported
				merchandise is incorporated, or merchandise substituted for merchandise into
				which imported merchandise is incorporatedIf a person claims
				drawback with respect to imported merchandise based on the destruction of the
				imported merchandise, merchandise into which the imported merchandise is
				incorporated, or merchandise substituted for merchandise into which the
				imported merchandise is incorporated, the amount of drawback paid pursuant to
				this section shall be equal to 99 percent of—
									(A)the product
				of—
										(i)the number of
				units of the imported merchandise destroyed to claim drawback with respect to
				the imported merchandise or incorporated into merchandise for which the
				destroyed merchandise is substituted, and
										(ii)the amount of
				duties, taxes, and fees paid with respect to the line item for the imported
				merchandise divided by the total number of units of the imported merchandise
				included in the line item, minus
										(B)the value of any
				materials recovered during the destruction of the destroyed merchandise
				(including the value of any tax benefit or royalty payment with respect to such
				materials).
									(3)Claims based on
				exportation of merchandise into which imported or substitute merchandise is
				incorporated or merchandise substituted for merchandise into which imported or
				substitute merchandise is incorporatedIf a person claims
				drawback with respect to imported merchandise based on the exportation of
				merchandise into which the imported merchandise or substitute merchandise is
				incorporated, or merchandise substituted for merchandise into which the
				imported merchandise or substitute merchandise is incorporated, the amount of
				drawback paid pursuant to this section shall be equal to 99 percent of the
				product of—
									(A)the number of
				units of the imported merchandise or substitute merchandise incorporated into
				the exported merchandise or the merchandise for which the exported merchandise
				is substituted, and
									(B)(i)in the case of exported
				merchandise into which the imported merchandise is incorporated or exported
				merchandise substituted for merchandise into which the imported merchandise is
				incorporated, the amount of duties, taxes, and fees paid with respect to the
				line item for the imported merchandise divided by the number of units of the
				imported merchandise included in the line item, or
										(ii)in the case of exported
				merchandise into which substitute merchandise is incorporated or exported
				merchandise substituted for merchandise into which substitute merchandise is
				incorporated, the lesser of—
											(I)the amount of duties, taxes, and fees
				paid with respect to the line item for the imported merchandise divided by the
				total number of units of the imported merchandise included in the line item,
				or
											(II)the amount of duties, taxes, and fees
				that would apply to the substitute merchandise, if the substitute merchandise
				were imported, divided by the number of units of the substitute merchandise
				incorporated into the exported merchandise or the merchandise for which the
				exported merchandise is substituted.
											(4)Claims based on
				destruction of substitute merchandise, merchandise into which substitute
				merchandise is incorporated, or merchandise substituted for merchandise into
				which substitute merchandise is incorporatedIf a person claims
				drawback with respect to imported merchandise based on the destruction of
				substitute merchandise, merchandise into which substitute merchandise is
				incorporated, or merchandise substituted for merchandise into which substitute
				merchandise is incorporated, the amount of drawback paid pursuant to this
				section shall be equal to 99 percent of the lesser of—
									(A)the amount
				of—
										(i)duties, taxes,
				and fees that would apply to the substitute merchandise destroyed, incorporated
				into destroyed merchandise, or incorporated into merchandise for which the
				destroyed merchandise is substituted, if the substitute merchandise were
				imported, minus
										(ii)the value of any
				materials recovered during the destruction of the destroyed merchandise
				(including the value of any tax benefit or royalty payment with respect to such
				materials), or
										(B)the amount of
				drawback the person could have claimed under paragraph (2) if the person had
				destroyed the imported merchandise.
									(5)Limitation for
				duties, taxes, and fees previously refundedThe amount of duties,
				taxes, and fees that may be refunded as drawback with respect to imported
				merchandise pursuant to this subsection shall be reduced by the amount of any
				duties, taxes, and fees previously refunded to a person with respect to such
				merchandise.
								(i)Filing
				requirementsThe requirements for filing a claim for drawback
				under this subsection are the following:
								(1)Electronic
				filingThe claim shall be filed electronically.
								(2)Time limit for
				claimThe claim shall be filed not later than 5 years after the
				date—
									(A)on which the
				merchandise with respect to which drawback is claimed is imported; or
									(B)if the claim is
				based on merchandise imported on more than one date, the earliest date on which
				any such merchandise was imported.
									(3)Identification
				of merchandiseThe claim shall include an identification of the
				merchandise with respect to which the claim is filed as follows:
									(A)If drawback is
				claimed with respect to imported merchandise based on the exportation of
				merchandise, a demonstration that the exported merchandise meets the
				requirements of subsection (e) using—
										(i)(I)the information
				contained in the line item for the imported merchandise and information
				contained in the line item for the exported merchandise; and
											(II)in the case of imported merchandise or
				substitute merchandise incorporated into the exported merchandise or
				merchandise that is substituted for merchandise into which imported merchandise
				or substitute merchandise is incorporated, a bill of materials or formula
				identifying the imported merchandise or substitute merchandise and the exported
				merchandise by the 8-digit HTS subheading number and the quantity of the
				imported merchandise or substitute merchandise and the exported merchandise;
				or
											(ii)direct
				identification.
										(B)If drawback is
				claimed with respect to imported merchandise based on the destruction of
				merchandise, an identification of the imported merchandise and the destroyed
				merchandise using—
										(i)(I)the information
				contained in the line item for the imported merchandise and information
				identifying the destroyed merchandise by 8-digit HTS subheading number and
				quantity; and
											(II)in the case of imported merchandise or
				substitute merchandise incorporated into the destroyed merchandise or
				merchandise that is substituted for merchandise into which imported merchandise
				or substitute merchandise is incorporated, a bill of materials or formula
				identifying the imported merchandise or substitute merchandise and the
				destroyed merchandise by the 8-digit HTS subheading number and the quantity of
				the imported merchandise or substitute merchandise and the destroyed
				merchandise; or
											(ii)using direct
				identification.
										(4)Proof of
				exportationIf drawback is claimed with respect to imported
				merchandise based on the exportation of merchandise, the claim shall include,
				as proof of exportation, one of the following:
									(A)The record of
				exportation entered in the automated export system of the United States
				Government or, if the exporter is unable to use that system, information
				similar to the information contained in such a record that is kept by the
				exporter in the ordinary course of business.
									(B)In the case of a
				deemed export, any record that establishes the deemed export, or a copy of such
				a record, that is kept by the exporter in the ordinary course of
				business.
									(5)Proof of
				authorizationThe claim shall include, as proof of the
				authorization under subsection (c)(1) of the importer, exporter, or person who
				destroyed merchandise, as appropriate, for another person to claim drawback,
				records kept in the ordinary course of business demonstrating the
				authorization.
								(j)Special
				rules
								(1)Vessels built for residents of a foreign
				countryDrawback under this
				section may be claimed for materials imported and used in the construction and
				equipment of vessels built for foreign account and ownership, or for the
				government of any foreign country, notwithstanding that such vessels may not
				within the strict meaning of the term be exported.
								(2)Agricultural
				productsNo drawback may be claimed under this section for an
				agricultural product with respect to which an over-quota rate of duty has been
				paid, unless the product is identified as the imported agricultural product
				using direct identification.
								(3)Certain
				exported merchandise
									(A)In
				generalExcept as provided in subparagraph (B), upon the
				exportation of flavoring extracts, flavors, medicines, medicinal preparations,
				or perfumes manufactured or produced in the United States in part from domestic
				alcohol on which an internal revenue tax has been paid, there shall be allowed
				a drawback in an amount equal to the tax found to have been paid on the alcohol
				so used.
									(B)LimitationIf
				drawback has been claimed under section 5114 of the Internal Revenue Code of
				1986 with respect to flavoring extracts, flavors, medicines, medicinal
				preparations, or perfumes manufactured or produced in the United States, the
				amount of drawback under this paragraph shall be limited to $1 per proof
				gallon.
									(C)Form of
				claimA claim for drawback under this paragraph shall be
				submitted in such form, at such times, and under such conditions as the
				Secretary of the Treasury shall prescribe by regulation.
									(4)Payment from
				receipts of Puerto RicoA drawback under this section for
				merchandise shall be paid from the customs receipts of Puerto Rico if the
				duties for such merchandise were originally paid into the Treasury of Puerto
				Rico.
								(k)Drawback on
				exported goods under certain free trade agreements
								(1)Special rules
				for NAFTA countries
									(A)In
				generalSubject to section 508(b)(2)(B) of the Tariff Act of 1930
				(19 U.S.C. 1508(b)(2)(B)), and for purposes of this section, if merchandise
				that is exported to a NAFTA country is a good subject to NAFTA drawback, no
				customs duties on the good may be refunded, waived, or reduced in an amount
				that exceeds the lesser of—
										(i)the total amount
				of customs duties paid or owed on the good on importation into the United
				States; or
										(ii)the total amount
				of customs duties paid on the good on importation into the NAFTA
				country.
										(B)Special rule
				for CanadaIf Canada ceases to be a NAFTA country and the
				suspension of the operation of the United States-Canada Free-Trade Agreement
				thereafter terminates, then for purposes of this section, the shipment to
				Canada during the period such Agreement is in operation of merchandise made
				from or substituted for a good eligible for drawback under section 204(a) of
				the United States-Canada Free-Trade Agreement Implementation Act of 1988
				(Public Law 100–449; 19 U.S.C. 2112 note) does not constitute an
				exportation.
									(C)Fungible
				merchandise exported to NAFTA countriesThe exportation to a
				NAFTA country of merchandise that is fungible with and substituted for imported
				merchandise, other than merchandise described in paragraphs (1) through (8) of
				section 203(a) of the North American Free Trade Agreement Implementation Act
				(19 U.S.C. 3333(a)), shall not be treated as an exportation of substitute
				merchandise for purposes of drawback under this section.
									(D)Proof of
				exportation to Canada or MexicoNotwithstanding subsection
				(i)(4), a person filing a claim under this paragraph shall submit, as proof of
				exportation, the entry records from Canada or Mexico.
									(2)Special rules
				for Chile
									(A)In
				generalFor purposes of this section, if merchandise that is
				exported to Chile is a good subject to Chile FTA drawback, no customs duties on
				the good may be refunded, waived, or reduced, except as provided in
				subparagraph (B).
									(B)Amount of
				customs dutiesThe customs duties referred to in subparagraph (A)
				may be refunded, waived, or reduced by—
										(i)100 percent
				during the 8-year period beginning on January 1, 2004;
										(ii)75 percent
				during the 1-year period beginning on January 1, 2012;
										(iii)50 percent
				during the 1-year period beginning on January 1, 2013; and
										(iv)25 percent
				during the 1-year period beginning on January 1, 2014.
										(C)Fungible
				merchandise exported to ChileBeginning on January 1, 2015, the
				exportation to Chile of merchandise that is fungible with and substituted for
				imported merchandise, other than merchandise described in paragraphs (1)
				through (5) of section 203(a) of the United States-Chile Free Trade Agreement
				Implementation Act (19 U.S.C. 3805 note), shall not be treated as an
				exportation of substitute merchandise for purposes of drawback under this
				section. The preceding sentence shall not be construed to permit the
				substitution of merchandise under this section with respect to merchandise
				described in paragraph (2) of section 203(a) of the United States-Chile Free
				Trade Agreement Implementation
				Act.
									.
				(b)Technical and
			 conforming amendments
					(1)RefundsSection
			 505(b) of the Tariff Act of 1930 (19 U.S.C. 1505(b)) is amended by adding at
			 the end the following: Refunds of excess moneys deposited, as determined
			 on a liquidation or reliquidation, shall be reduced by any amount paid, on an
			 accelerated basis or otherwise, to a person claiming drawback pursuant to
			 section 313.
					(2)Review of
			 protestsThe second sentence of section 515(a) of the Tariff Act
			 of 1930 (19 U.S.C. 1515(a)) is amended by striking the period at the end and
			 inserting in accordance with section 505..
					(3)Refunds,
			 waivers, and reductions of duty under NAFTASection
			 508(b)(2)(B)(i)(III) of the Tariff Act of 1930 (19 U.S.C.
			 1508(b)(2)(B)(i)(III)) is amended by striking section 313(n)(2) or
			 (o)(1) and inserting section 313(k)(1).
					(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to drawback claims filed with respect to
			 merchandise that enters the United States on or after the date that is 2 years
			 after the date of the enactment of this Act.
					(2)Transition
			 ruleDuring the 1-year period beginning on the date specified in
			 paragraph (1), a person may elect to file a claim for drawback under—
						(A)section 313 of
			 the Tariff Act of 1930, as amended by this section; or
						(B)section 313 of
			 the Tariff Act of 1930, as in effect on the day before the date specified in
			 paragraph (1).
						(d)Government
			 Accountability Office reportNot later than the date that is 4
			 years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives a report that
			 contains—
					(1)an evaluation of
			 the costs and benefits to the Federal Government, and the benefits to the
			 private sector, resulting from the implementation of section 313 of the Tariff
			 Act of 1930, as amended by this section; and
					(2)an assessment of
			 the extent to which the implementation of that section may permit a person
			 claiming drawback with respect to imported merchandise to receive drawback in
			 excess of the duties, taxes, or fees paid on the imported merchandise.
					403.Penalties for customs brokers
				(a)In generalSection 641(d)(1) of the Tariff Act of 1930
			 (19 U.S.C. 1641(d)(1)) is amended—
					(1)in subparagraph (E), by striking ;
			 or and inserting a semicolon;
					(2)in subparagraph (F), by striking the period
			 and inserting ; or; and
					(3)by adding at the end the following:
						
							(G)has been convicted of committing or
				conspiring to commit an act of terrorism described in section 2332b of title
				18, United States Code.
							.
				
					(b)Technical amendmentsSection 641 of the Tariff Act of 1930 (19
			 U.S.C. 1641) is amended—
					(1)in subsection (g)(2)(B), by striking
			 Secretary's notice and inserting notice under
			 subparagraph (A); and
					(2)by striking Customs Service
			 each place it appears and inserting U.S. Customs and Border Protection
			 Agency.
					404.Amendments to chapter 98 of the Harmonized
			 Tariff Schedule of the United States
				(a)Articles exported and returned, advanced or
			 improved abroadSubchapter II
			 of chapter 98 of the Harmonized Tariff Schedule of the United States is amended
			 by adding at the end of U.S. Note 3 the following:
					
						(f)(i)For purposes of subheadings 9802.00.40 and
				9802.00.50, fungible articles exported from the United States for the purposes
				described in such subheadings—
							(A)may be commingled; and
							(B)the origin, value, and classification of
				such articles may be accounted for using an inventory management method.
							(ii)If a person
				chooses to use an inventory management method under this subdivision with
				respect to fungible articles, the person shall use the same inventory
				management method for those articles with respect to which the person claims
				fungibility.
						(iii)For
				purposes of this subdivision—
							(A)the term
				fungible articles means articles that are interchangeable for
				commercial purposes and have essentially identical properties; and
							(B)the term
				inventory management method means any method for managing
				inventory that is based on generally accepted accounting
				principles.
							.
				(b)Modification of
			 provisions relating to returned propertyThe article description for subheading
			 9801.00.10 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting after exported the following: , or any other
			 products when returned within 3 years after having been
			 exported.
				(c)Duty-Free
			 treatment for certain United States Government property returned to the United
			 StatesSubchapter I of chapter 98 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new subheading:
					
						
							
								
									9801.00.11United States Government property, returned to the United
						States without having been advanced in value or improved in condition by any
						means while abroad, entered by the United States Government or a contractor to
						the United States Government, and certified by the importer as United States
						Government propertyFree
									
								
							
						.
				405.Charter flightsSection 13031(e)(1) of the Consolidated
			 Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(e)(1)) is
			 amended—
				(1)by striking (1) Notwithstanding
			 section 451 of the Tariff Act of 1930 (19 U.S.C. 1451) or any other provision
			 of law (other than paragraph (2)) and inserting the following:
					
						(1)(A)Notwithstanding section 451 of the Tariff
				Act of 1930 (19 U.S.C. 1451) or any other provision of law (other than
				subparagraph (B) and paragraph (2))
							;
				and
				(2)by adding at the end the following:
					
						(B)(i)An appropriate officer of the U.S. Customs
				and Border Protection Agency may assign a sufficient number of employees from
				the Agency (if available) to perform services described in clause (ii) for a
				charter air carrier (as defined in section 40102 of title 49, United States
				Code) for a charter flight arriving after normal operating hours at an airport
				that is an established port of entry serviced by the Agency, notwithstanding
				that overtime funds for those services are not available, if the charter air
				carrier—
								(I)not later than 4 hours before the flight
				arrives, specifically requests that such services be provided; and
								(II)pays any overtime fees incurred in
				connection with such services.
								(ii)Services described in this clause are
				customs services for passengers and their baggage or any other such service
				that could lawfully be performed during regular hours of
				operation.
							.
				
				406.Pilot program to designate additional
			 24-hour commercial ports of entry
				(a)Establishment of pilot
			 programThe President shall
			 establish a pilot program under which the President shall—
					(1)pursuant to the Act of August 1, 1914 (38
			 Stat. 623, chapter 223; 19 U.S.C. 2), designate certain land border crossings
			 as 24-hour commercial ports of entry in accordance with subsections (b) and
			 (c); and
					(2)ensure that each land border crossing
			 designated as a commercial port of entry under the pilot program has sufficient
			 resources—
						(A)to carry out the functions of a commercial
			 port of entry, including accepting entries of merchandise, collecting duties,
			 and enforcing the customs and trade laws of the United States; and
						(B)to perform those functions 24 hours a
			 day.
						(b)DesignationNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall, after considering the criteria set forth in subsection (c) and any input
			 provided by the public, designate not fewer than 2 and not more than 6 land
			 border crossings, equally divided between land border crossings on the northern
			 and southern borders of the United States, as 24-hour commercial ports of entry
			 under the pilot program established under subsection (a).
				(c)CriteriaIn
			 designating a land border crossing as a 24-hour commercial port of entry under
			 the pilot program established under subsection (a), the President shall
			 consider the following:
					(1)The number of
			 24-hour commercial ports of entry already located in the State in which the
			 land border crossing is located.
					(2)The costs
			 associated with operating the land border crossing as a 24-hour commercial port
			 of entry, including whether the Federal Government would be required to acquire
			 or lease additional land.
					(3)The positive
			 economic impact of designating the land border crossing as a 24-hour commercial
			 port of entry on the community in which the land border crossing is
			 located.
					(4)Any commitment of
			 resources by the government of Canada or Mexico, as applicable, to a similar
			 designation of a corresponding foreign port of entry.
					(5)The support
			 demonstrated by the government of the State or locality in which the land
			 border crossing is located, including through infrastructure improvements, to
			 facilitate the operation of the land border crossing as a 24-hour commercial
			 port of entry.
					(d)Termination
					(1)Determination of economic
			 benefitNot later than the
			 date that is 2 years after the date on which a land border crossing designated
			 as a 24-hour commercial port of entry under the pilot program established under
			 subsection (a) becomes fully operational as a 24-hour commercial port of entry,
			 the President shall—
						(A)determine whether the operation of the land
			 border crossing as a port of entry 24 hours a day provides a net economic
			 benefit to the United States; and
						(B)submit to the Committee on Finance of the
			 Senate and Committee on Ways and Means of the House of Representatives a report
			 on that determination and the reasons for that determination.
						(2)TerminationIf the President determines under paragraph
			 (1) that operating a land border crossing as a port of entry 24 hours a day
			 does not provide a net economic benefit to the United States, the land border
			 crossing shall cease to operate as a port of entry 24 hours a day on the date
			 on which the President submits the report under paragraph (1)(B).
					(e)ReportNot later than 90 days before the President
			 makes a determination under subsection (d)(1) with respect to a land border
			 crossing designated as a 24-hour commercial port of entry under the pilot
			 program established under subsection (a), the President shall submit to the
			 Committee on Finance of the Senate and Committee on Ways and Means of the House
			 of Representatives a report that provides—
					(1)a comparison of the vehicle traffic, the
			 estimated total volume of commercial merchandise entered, and the wait times at
			 the land border crossing—
						(A)during the 2-year period preceding the
			 designation of the land border crossing as a 24-hour commercial port of entry;
			 and
						(B)after the land border crossing becomes
			 fully operational as a 24-hour commercial port of entry;
						(2)a comparison of
			 the total value of commercial merchandise transported through the land border
			 crossing—
						(A)during the 2-year period preceding the
			 designation of the land border crossing as a 24-hour commercial port of entry;
			 and
						(B)after the land
			 border crossing becomes fully operational as a 24-hour commercial port of
			 entry; and
						(3)a comparison of wait times at other ports
			 of entry in the State in which the land border crossing is located—
						(A)during the 2-year period preceding the
			 designation of the land border crossing as a 24-hour commercial port of entry;
			 and
						(B)after the land border crossing becomes
			 fully operational as a 24-hour commercial port of entry.
						407.Elimination of consumptive demand exception
			 to prohibition on importation of goods made with convict labor, forced labor,
			 or indentured labor; report
				(a)Elimination of consumptive demand
			 exception
					(1)In
			 generalSection 307 of the
			 Tariff Act of 1930 (19 U.S.C. 1307)
			 is amended by striking The provisions of this section and all
			 that follows through of the United States..
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the date that is 15 days after the date of
			 the enactment of this Act.
					(b)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the Commissioner shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report on compliance with section 307 of the Tariff
			 Act of 1930 (19 U.S.C. 1307) that includes the following:
					(1)The number of
			 instances in which merchandise was denied entry pursuant to that section during
			 the 1-year period preceding the submission of the report.
					(2)A description of
			 the merchandise denied entry pursuant to that section.
					(3)Such other
			 information as the Commissioner considers appropriate with respect to
			 monitoring and enforcing compliance with that section.
					408.Honey
			 transshipment
				(a)In
			 generalThe Commissioner of U.S. Customs and Border Protection
			 shall direct appropriate personnel and resources of the U.S. Customs and Border
			 Protection Agency to address concerns that honey is being imported into the
			 United States in violation of the customs and trade laws of the United
			 States.
				(b)Country of
			 origin
					(1)In
			 generalThe Commissioner of U.S. Customs and Border Protection
			 shall compile a database of the individual characteristics of honey produced in
			 foreign countries to facilitate the verification of country of origin markings
			 of imported honey.
					(2)Engagement with
			 foreign governmentsThe Commissioner shall seek to engage the
			 customs agencies of foreign governments for assistance in compiling the
			 database described in paragraph (1).
					(3)Consultation
			 with industryIn compiling the database described in paragraph
			 (1), the Commissioner shall consult with entities in the honey industry
			 regarding the development of industry standards for honey
			 identification.
					(4)Consultation
			 with Food and Drug AdministrationIn compiling the database
			 described in paragraph (1), the Commissioner shall consult with the
			 Commissioner of Food and Drugs.
					(c)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Commissioner of U.S. Customs and Border Protection shall
			 submit to Congress a report that—
					(1)describes and
			 assesses the limitations in the existing analysis capabilities of laboratories
			 with respect to determining the country of origin of honey samples or the
			 percentage of honey contained in a sample; and
					(2)includes any
			 recommendations of the Commissioner for improving such capabilities.
					(d)Sense of
			 CongressIt is the sense of Congress that the Commissioner of
			 Food and Drugs should promptly establish a national standard of identity for
			 honey for the Commissioner of U.S. Customs and Border Protection to use to
			 ensure that imports of honey are—
					(1)classified
			 accurately for purposes of assessing duties; and
					(2)denied entry into
			 the United States if such imports pose a threat to the health or safety of
			 consumers in the United States.
					409.Contraband archaeological or ethnological
			 materials
				(a)In generalThe Commissioner shall ensure that
			 appropriate personnel of the U.S. Customs and Border Protection Agency are
			 trained in the detection, identification, and detention of archaeological or
			 ethnological materials the importation of which violates the customs and trade
			 laws of the United States.
				(b)TrainingThe Commissioner is authorized to accept
			 training and other support services from experts outside of the Federal
			 Government in the detection, identification, and detention of archaeological or
			 ethnological materials described in subsection (a).
				410.De minimis value and entry under
			 regulations
				(a)Increase in
			 maximum value of articles that may be imported duty-Free by one person on one
			 day
					(1)In
			 generalSection 321(a)(2)(C)
			 of the Tariff Act of 1930 (19 U.S.C. 1321(a)(2)(C)) is amended by striking
			 $200 and inserting $800.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to articles entered, or withdrawn from warehouse for consumption, on or after
			 the 15th day after the date of the enactment of this Act.
					(b)Entry under regulationsSection 498 of the Tariff Act of 1930 (19
			 U.S.C. 1498) is amended—
					(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
						
							(1)Merchandise, when different commercial
				facilitation and risk considerations that may vary for different classes or
				kinds of merchandise or different classes of transactions may
				dictate;
							;
					(2)by redesignating subsection (b) as
			 subsection (c); and
					(3)by inserting after subsection (a) the
			 following:
						
							(b)Entry of merchandise valued at $2,500 or
				less
								(1)In generalExcept as provided in paragraph (2), the
				Secretary of the Treasury shall prescribe rules and regulations for the
				declaration and entry of merchandise if the aggregate value of the shipment of
				merchandise does not exceed $2,500.
								(2)ExceptionThe rules and regulations prescribed under
				paragraph (1) shall not apply to merchandise that—
									(A)has a value in excess of $250; and
									(B)is classified under section VII, VIII, XI,
				or XII, chapter 94, or subchapter III or IV of chapter 99 of the Harmonized
				Tariff Schedule of the United
				States.
									.
					411.Repeal of
			 authority of U.S. Customs and Border Protection Agency to enter into certain
			 reimbursable fee agreementsSection 560 of the Department of Homeland
			 Security Appropriations Act, 2013 (division D of the Consolidated and Further
			 Continuing Appropriations Act, 2013) is repealed.
			
